Exhibit 10.2


Confidential
Execution Version
















AMENDED AND RESTATED
LEASE AGREEMENT




DATED AS OF OCTOBER 31, 2018




BY AND BETWEEN




ESA UD PROPERTIES L.L.C.




AS LANDLORD




AND




ESA 2007 OPERATING LESSEE INC.




AS TENANT









--------------------------------------------------------------------------------






TABLE OF CONTENTS


Article 1 DEFINITIONS1
Article 2 LEASED PROPERTY AND TERM8
2.1Leased Property    8
2.2Condition of Leased Property    8
2.3Fixed Term    9
2.4Renewal Term    9
2.5Automatic Termination    10
2.6Automatic Initiation    10
Article 3 RENT10
3.1Rent    10
3.2Confirmation of Percentage Rent    12
3.3Additional Charges    12
3.4Payment of Impositions    13
3.5Late Payment of Rent, Etc    14
3.6Net Lease    15
Article 4 USE OF THE LEASED PROPERTY16
4.1Permitted Use    16
4.2Compliance with Legal / Insurance Requirements, Etc    17
4.3Environmental Matters    17
Article 5 REPAIRS, MAINTENANCE, AND REPLACEMENTS18
5.1Repairs and Maintenance Costs that are Expensed    18
5.2Routine Capital Expenditures and FF&E    18
5.3Capital Expenditures    19
5.4Ownership of Replacements    19


i



--------------------------------------------------------------------------------




5.5Tenant’s Personal Property    19
5.6Yield Up    20
5.7Management Agreement    20
5.8Trademark License Agreements    20
Article 6 IMPROVEMENTS, ETC.21
6.1Improvements to the Leased Property    21
6.2Equipment Leases    21
Article 7 LIENS21
Article 8 PERMITTED CONTESTS21
Article 9 INSURANCE22
9.1General Insurance Requirements    22
9.2Waiver of Subrogation    22
9.3Form Satisfactory, Etc    23
9.4Blanket Policy    23
9.5Separate Insurance    23
9.6Reports on Insurance Claims    23
9.7Indemnification of Landlord    23
Article 10 DAMAGE, REPAIR, AND CONDEMNATION24
10.1Damage and Repair    24
10.2Condemnation    25
Article 11 CC&Rs, LIENS, ETC.25
11.1No Covenants, Conditions, or Restrictions    26
11.2Liens; Credit    26
11.3Amendments Requested by Mortgagee    26
Article 12 DEFAULTS AND REMEDIES26





--------------------------------------------------------------------------------




12.1Events of Default    26
12.2Damages    27
12.3Waiver of Jury Trial    28
12.4Application of Funds    28
12.5Landlord’s Right to Cure Tenant’s Default    28
12.6Good Faith Dispute    29
Article 13 HOLDING OVER29
Article 14 LANDLORD’S NOTICE OBLIGATIONS; LANDLORD’S DEFAULT29
14.1Landlord’s Notice Obligation    29
14.2Landlord’s Default    29
14.3Tenant’s Right to Cure    30
Article 15 TRANSFERS BY LANDLORD30
Article 16 SUBLETTING AND ASSIGNMENT30
16.1Subletting and Assignment    30
16.2Required Sublease Provisions    31
16.3Permitted Sublease and Assignment    32
16.4Sublease Limitation    32
Article 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS32
17.1Estoppel Certificates    32
17.2Accounting and Annual Reconciliation    32
17.3Books and Records    33
17.4Business Plan    33
Article 18 LIMITATIONS34
18.1REIT Compliance    34
18.2FF&E Limitation    34





--------------------------------------------------------------------------------




18.3Sublease Rent Limitation    34
Article 19 MISCELLANEOUS34
19.1No Waiver    34
19.2Remedies Cumulative    35
19.3Severability    35
19.4Acceptance of Surrender    35
19.5No Merger of Title    35
19.6Conveyance by Landlord    35
19.7Quiet Enjoyment    35
19.8Memorandum of Lease    36
19.9True Lease    36
19.10Notices    36
19.11Binding Effect    37
19.12Construction    37
19.13Time of the Essence    37
19.14Attorney’s Fees    37
19.15Survival of Obligations    37
19.16Nonrecourse    37
19.17Counterparts; Headings    37
19.18Applicable Law    37
19.19Right to Make Agreement    37
19.20Disclosure of Information    38
19.21Operating Lease    38
19.22No Joint Venture or Partnership    38
19.23Amendment and Restatement    38





--------------------------------------------------------------------------------




19.24Further Amendment    38








EXHIBITS


EXHIBIT A    LAND; MINIMUM RENT
EXHIBIT B    TRADEMARK LICENSE AGREEMENTS
EXHIBIT C    PERCENTAGE RENT
EXHIBIT D    PROVISIONS RELATING TO EXCESS FF&E







--------------------------------------------------------------------------------




INDEX OF DEFINED TERMS


    
Accounting Period    1
Accounting Period Statement    33
Additional Charges    13
Affiliate    1
Amended Commencement Date    2
Annual Operating Statement    33
Applicable Expected Life    B-1
Applicable Laws    1
Award    2
Building Estimate    19
Business Day    2
Business Plan    34
Capital Expenditure    2
Capital Reserve Budget    19
CC&R(s)    26
CERCLA    17
Claims    22
Code    2
Condemnation    2
Condemnor    2
Controlling Interest    3
Default    3
Default Rent    29
Emergency Requirements    3
Entity    3
Environment    3
Environmental Laws    17
ESA Brand    3
ESH Hospitality    3
Event of Default    27
Excess FF&E    B-1
Excess FF&E FMV    B-2
Excess FF&E Notice    B-1
Excess FF&E Value    B-2
FF&E    3
FF&E Adjustment    B-1
FF&E Limitation    B-1
Final Installment    11
First Year FF&E Adjustment    B-1
Fiscal Year    3
Fixed Term    9
GAAP    3
GDP Deflator    3





--------------------------------------------------------------------------------




Government Agencies    4
Gross Revenues    4
Hazardous Materials    17
Hotel    4
Impositions    4
Improvements    8
Index    5
Initial Commencement Date    5
Insurance Requirements    5
Intangible Property    5
Interest Rate    5
Inventories    6
Land    1
Landlord    1
Landlord Default    30
Landlord Liens    6
Lease    1
Lease Year    6
Leased Property    8
Legal Requirements    6
Management Agreement    6
Manager    6
Manager’s System    6
Market Leasing Factor    B-2
Minimum Rent    10
Minor Casualty    6
Mortgage    7
Mortgagee    7
Notice    7
Percentage Rent    11
Permits    7
Permitted Use    7
Person    7
Progress Installments    11
Real Estate Taxes    7
Renewal Term    9
Rent    7
Routine Capital Expenditures    7
Substitute Index    7
Tenant    1
Tenant’s Personal Property    7
Term    7
Total Casualty    8
Trademark License Agreements    8
Uniform System of Accounts    8





--------------------------------------------------------------------------------




Working Capital    8










--------------------------------------------------------------------------------






AMENDED AND RESTATED LEASE AGREEMENT
THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is entered into as of
October 31, 2018 to be effective as of November 1, 2018, by and between ESA UD
PROPERTIES L.L.C., a Delaware limited liability company (“Landlord”), and ESA
2007 OPERATING LESSEE INC., a Delaware corporation (“Tenant”).
WITNESSETH
WHEREAS, Landlord is the owner of certain real property constituting various
hotel properties located at each address listed on Exhibit A (collectively, the
“Land”) and the buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and other improvements now or
hereafter located thereon, which Land and improvements are part of the Leased
Property.
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of October 8, 2010, as amended by (a) that certain First Amendment to Lease
Agreement dated as of November 11, 2013 and (b) that certain Second Amendment to
Lease Agreement dated as of February 22, 2016 (collectively, the “Original Lease
Agreement”).
WHEREAS, Landlord and Tenant desire to amend and restate the Original Lease
Agreement on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby amend and restate
the Original Lease Agreement in its entirety as follows:





--------------------------------------------------------------------------------






Article 1
DEFINITIONS
For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (a) the terms defined in this Article 1 shall
have the meanings assigned to them in this Article 1 and include the plural as
well as the singular, (b) all accounting terms not otherwise defined in this
Lease shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Lease to designated “Articles”, “Sections”, and other
subdivisions are to the designated Articles, Sections, and other subdivisions of
this Lease, and (d) the words “herein”, “hereof”, “hereunder”, and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section, or other subdivision of this Lease.
“Accounting Period” means each of 12 calendar months occurring each Fiscal Year.
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is under common control with, or is controlled by such
specified Person. For purposes of this definition, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of management, policies, or activities of a Person, whether through
ownership of voting securities, by contract, or otherwise.
“Applicable Laws” means all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits, and orders, from time to time in
existence, of all courts of competent jurisdiction and Government Agencies, and
all applicable judicial and administrative and regulatory decrees, judgments,
and orders, including, without limitation, common law rulings and
determinations, relating to injury to, or the protection of real or personal
property or human health (except those requirements which, by definition, are
solely the responsibility of employers) or the Environment, including, without
limitation, all valid and lawful requirements of courts and other Government
Agencies pertaining to reporting, licensing, permitting, investigation,
remediation, and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, gas, or oil wells), or
emissions, discharges, releases, or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants, or hazardous or toxic substances, materials, or wastes whether
solid, liquid, or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas, or
oil wells), or pollutants, contaminants, or hazardous or toxic substances,
materials, or wastes, whether solid, liquid, or gaseous in nature.
“Amended Commencement Date” means November 1, 2018.
“Award” means all compensation, sums, or other value awarded, paid, or received
by virtue of a total or partial Condemnation of the Leased Property (after
deduction of all reasonable legal fees and other reasonable costs and expenses,
including, without limitation, expert witness fees, incurred by Landlord, in
connection with obtaining any such award).
“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which commercial banks are authorized to do business and are not required by law
or executive order to close in New York, New York, except that Lincoln’s
Birthday (February 12) and Election Day shall not be excluded from the
definition of Business Day by virtue of clause (b).


2



--------------------------------------------------------------------------------





“Capital Expenditure” means the expenses necessary for non-routine, major
repairs, alterations, improvements, renewals, replacements, and additions to the
Hotels, including, without limitation, to the structure, the exterior façade
(excluding painting) and all of the mechanical, electrical, heating,
ventilating, air conditioning, plumbing, or vertical transportation elements of
the Hotel buildings, together with all other expenditures which are classified
as “capital expenditures” under GAAP. Capital Expenditures shall not include
Routine Capital Expenditures.
“Code” means the Internal Revenue Code of 1986 and, to the extent applicable,
the Treasury Regulations promulgated thereunder, each as amended from time to
time.
“Condemnation” means (a) the exercise of any governmental power with respect to
the Leased Property, whether by legal proceedings or otherwise, by a condemnor
of its power of condemnation, (b) a voluntary sale or transfer of the Leased
Property by Landlord to any condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending, or (c) a taking or
voluntary conveyance of all or part of the Leased Property, or any interest
therein, or right accruing thereto, or use thereof; as the result or in
settlement of any condemnation or other eminent domain proceeding affecting the
Leased Property, whether or not the same shall have actually been commenced.
“Condemnor” means any public or quasi-public authority, or Person, having the
power of condemnation.
“Controlling Interest” means (a) as to a corporation, the right to exercise,
directly or indirectly, more than 50% of the voting rights attributable to the
shares of the Entity (through ownership of such shares or by contract), and (b)
as to an Entity not a corporation, the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of the
Entity.
“Default” means any event or condition existing that with the giving of Notice
and/or lapse of time would ripen into an Event of Default.
“Emergency Requirements” means any of the following events or circumstances: (a)
an emergency threatening imminent damage to a Hotel, or the life or property of
such Hotel’s guests, invitees, or employees; or (b) a Legal Requirement, the
violation (or continued violation) of which would subject Tenant, Manager,
and/or Owner to the imminent threat of civil or criminal liability.
“Entity” means any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, any government or agency or political subdivision
thereof, or any other association or entity.
“Environment” means soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata, and ambient air.
“ESA Brand” means, collectively, (a) the name and mark “Extended Stay America”,
alone or in combination with other words or symbols, any variation or derivative
thereof, and any names and marks confusingly similar thereto, and (b) any
additional trademark or brand developed or acquired by or on behalf of any
Affiliate of Landlord after the date hereof.


3



--------------------------------------------------------------------------------





“ESH Hospitality” means ESH Hospitality, Inc. (f/k/a ESH Hospitality LLC), a
Delaware corporation, together with its successors and assigns.
“FF&E” means furniture, furnishings, fixtures, soft goods, signage, equipment,
and other personal property located at, or used in connection with, the
operation of the Hotels.
“Fiscal Year” means each calendar year during the Term.
“GAAP” means generally accepted accounting principles consistently applied.
“GDP Deflator” means the “Gross Domestic Product Implicit Price Deflator” issued
from time to time by the United States Bureau of Economic Analysis of the
Department of Commerce, or if the aforesaid GDP Deflator is not at such time so
prepared and published, any Substitute Index. Except as otherwise expressly
stated herein, whenever a number or amount is required to be “adjusted by the
GDP Deflator”, or similar terminology, such adjustment shall be equal to the
percentage increase or decrease in the GDP Deflator which is issued for the
month in which such adjustment is to be made (or, if the GDP Deflator for such
month is not yet publicly available, the GDP Deflator for the most recent month
for which the GDP Deflator is publicly available) as compared to the GDP
Deflator which was issued for the month in which the Amended Commencement Date
occurred.
“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning, and zoning), bureau,
commission, department, office, or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the states
in which the Leased Property is located or any county or any political
subdivision of any of the foregoing, whether now or hereafter in existence,
having jurisdiction over Tenant or the Leased Property or any portion thereof or
the Hotel operated thereon.
“Gross Revenues” means all revenues and receipts of every kind derived from
operating the Hotels and all departments and parts thereof, including, without
limitation: income (from both cash and credit transactions) from rental of guest
rooms, telephone charges, stores, offices, exhibit or sales space of every kind;
license, lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); income from vending machines; income
from parking; wholesale and retail sales of merchandise; service charges; items
constituting “Allowances” under the Uniform Systems of Accounts; and proceeds,
if any, from business interruption or other loss of income insurance; provided,
that Gross Revenues shall not include the following: gratuities to employees of
the Hotels; federal, state, or municipal excise, sales, or use taxes or any
other taxes collected directly from patrons or guests or included as part of the
sales price of any goods or services; proceeds from the sale of furniture,
fixtures, and equipment; interest received or accrued with respect to the funds
in any operating accounts of the Hotels; the amount of any refunds, rebates,
discounts, and credits of a similar nature (including, without limitation,
complimentary hotel stays given to employees of Manager), given, paid, or
returned in the course of obtaining Gross Revenues or components thereof;
insurance proceeds (other than proceeds from business interruption or other loss
of income insurance); condemnation proceeds (other than for a temporary taking);
or any proceeds from any sale or other disposition of the Hotels or any portion
of the Leased Property or from the refinancing of any debt encumbering the
Hotels. Notwithstanding the foregoing, in the event of any inconsistency between
the foregoing definition and the definition of “Gross Operating Revenues” set
out in the Management Agreement, the definition set out in the Management
Agreement shall prevail.


4



--------------------------------------------------------------------------------





“Hotel” means individually, a hotel being operated by a Manager on a Leased
Property, and collectively, all of the hotels being operated by a Manager on the
Leased Properties.
“Impositions” means, collectively, all taxes (including, without limitation, all
ad valorem, sales and use, single business, gross receipts, transaction
privilege, rent, or similar taxes as the same relate to or are imposed upon
Tenant or the business conducted upon the Leased Property, including, without
limitation, all personal property taxes on Tenant’s Personal Property, together
will all replacements, modifications, alterations, and additions thereto),
assessments (including, without limitation, all assessments for public
improvements or benefit, whether or not commenced or completed prior to the date
hereof), water, sewer, or other rents and charges, excises, tax levies, fees
(including, without limitation, license, permit, inspection, authorization, and
similar fees), and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of the Leased Property or the business conducted thereon by
Tenant (including, without limitation, all interest and penalties thereon due to
any failure in payment by Tenant), which at any time prior to, during, or in
respect of the Term hereof may be assessed or imposed on, or in respect of, or
be a lien upon (a) Landlord’s interest in the Leased Property, (b) the Leased
Property, or any part thereof, or any rent therefrom, or any estate, right,
title, or interest therein, or (c) any occupancy, operation, use, or possession
of, or sales from, or activity conducted on, or in connection with, the Leased
Property, or the leasing or use of the Leased Property or any part thereof by
Tenant; provided, that nothing contained herein shall be construed to require
Tenant to pay (i) any tax based on net income, net worth, or capital imposed on
Landlord, (ii) any net revenue tax of Landlord, (iii) any transfer fee or other
tax imposed with respect to the sale, exchange, or other disposition by Landlord
of any Leased Property or the proceeds thereof, (iv) any single business, gross
receipts tax (from any source other than the rent received by Landlord from
Tenant), or similar taxes as the same relate to or are imposed upon Landlord,
except to the extent that any tax, assessment, tax levy, or charge that would
otherwise be an Imposition under this definition which is in effect at any time
during the Term hereof is totally or partially repealed, and a tax, assessment,
tax levy, or charge set forth in clause (i) or (ii) preceding is levied,
assessed, or imposed expressly in lieu thereof, (v) any interest or penalties
imposed on Landlord as a result of the failure of Landlord to file any return or
report timely and in the form prescribed by law, or to pay any tax or
imposition, except to the extent such failure is a result of a breach by Tenant
of its obligations pursuant to Section 3.4, (vi) any Impositions imposed on
Landlord that are a result of Landlord not being considered a “United States
person” as defined in Section 7701(a)(30) of the Code, (vii) any Impositions
that are enacted or adopted by their express terms as a substitute for any tax
that would not have been payable by Tenant pursuant to the terms of this Lease
or (viii) any Impositions imposed as a result of a breach of covenant or
representation by Landlord in any agreement entered into by Landlord governing
Landlord’s conduct or operation or as a result of the negligence or willful
misconduct of Landlord.
“Index” means the Consumer Price Index for All Items, All Urban Consumers
(CPI-U), for the U.S. City Average, as published by the Bureau of Labor
Statistics of the United States Department of Labor, using the years 1982-84 as
a base of 100, or if such index is discontinued, the most comparable index
published by any federal governmental agency, as mutually acceptable to Landlord
and Tenant. Whenever a number or amount is required to be adjusted by changes in
the Index or similar terminology, such adjustment shall be equal to the
percentage increase or decrease in the Index which is issued for the month in
which such adjustment is to be made (or if the Index for such month is not yet
publicly available, the Index for the most recent


5



--------------------------------------------------------------------------------





month for which the Index is publicly available) as compared to the Index which
was issued for the month in which the Initial Commencement Date occurred.
“Initial Commencement Date” means October 8, 2010.
“Insurance Requirements” means all terms of any insurance policy required by
this Lease, and all requirements of the issuer of any such policy, and all
orders, rules and regulations, and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon Landlord, Tenant, or the Leased Property.
“Intangible Property” means (a) Permits and other approvals granted by any
public body or by any private party pursuant to a recorded instrument and (b)
certificates, licenses, warranties, and guarantees other than such Permits and
approvals which are to be held by, or transferred to, Tenant in order to permit
Tenant to operate, or cause Manager to operate, the Leased Property properly in
accordance with the terms of this Lease.
“Interest Rate” means an annual rate of interest equal to, as of the date of
determination, the per annum rate for 10 year U.S. Treasury Obligations as
published in The Wall Street Journal, plus 200 basis points.
“Inventories” means “Inventories” as defined in the Uniform System of Accounts,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise intended for
sale, fuel, mechanical supplies, stationery, and other expenses, supplies, and
similar items.
“Landlord Liens” means liens on or against the Leased Property or any payment of
Rent (a) which result from any act of, or any claim against, Landlord or any
owner (other than Tenant) of a direct or indirect interest in the Leased
Property, or which result from any violation by Landlord of any terms of this
Lease, or (b) which result from liens in favor of any taxing authority by reason
of any tax owed by Landlord or any fee owner of a direct or indirect interest in
the Leased Property; provided, that “Landlord Liens” shall not include any lien
resulting from any tax for which Tenant is obligated to pay or indemnify
Landlord against until such time as Tenant shall have already paid to, or on
behalf of, Landlord the tax or the required indemnity with respect to the same.
“Lease Year” means any Fiscal Year during the Term and any partial Fiscal Year
at the beginning or end of the Term.
“Legal Requirements” means all federal, state, county, municipal, and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, and injunctions affecting the Leased Property or the maintenance,
construction, alteration, or operation thereof, whether now or hereafter enacted
or in existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates, and regulations necessary to operate the Leased
Property for its Permitted Use, and (b) all covenants, agreements, declarations,
restrictions, and encumbrances contained in any instruments at any time in force
affecting the Leased Property as of the date hereof, or to which Tenant has
consented or required to be granted pursuant to Applicable Laws, including,
without limitation, those which may (i) require material repairs, modifications,
or alterations in or to the Leased Property or (ii) in any way materially and
adversely affect the use and enjoyment of the Leased Property, but excluding any
requirements


6



--------------------------------------------------------------------------------





arising as a result of Landlord’s or any Landlord’s Affiliate’s status as a real
estate investment trust.
“Management Agreement” means any agreement entered into by Tenant and Manager
with respect to the management and operation of the Leased Property, as the same
may be amended from time to time. As of the date of this Lease, the Management
Agreement is that certain Management Agreement dated as of the date hereof
between Tenant and Manager.
“Manager” means ESA Management, LLC, a Delaware limited liability company,
together with its successors and assigns.
“Manager’s System” means all hotels and resorts in the United States that are
managed by Manager.
“Minor Casualty” means any fire or other casualty which results in damage to a
Hotel and/or its contents, to the extent that the total cost (in Tenant’s
reasonable judgment) of repairing and/or replacing the damaged portion of the
Hotel to the same condition as existed previously does not exceed the dollar
amount of One Million Dollars ($1,000,000), said dollar amount to be adjusted by
the GDP Deflator.
“Mortgage” means any mortgage, deeds of trust, deed to secure debt, or other
security documents encumbering any Hotel or related to the ownership or
operation of any Hotel and given by Landlord to a lender as security for a loan.
“Mortgagee” means the holder of any Mortgage.
“Notice” means a notice given in accordance with Section 19.10.
“Permits” means governmental permits, including, without limitation, licenses
and authorizations, required for the ownership and operation of the permits,
signage permits, site use approvals, zoning certificates, environmental and land
use permits, and any and all necessary approvals from state or local
authorities.
“Permitted Use” means any use of the Leased Property permitted pursuant to
Section 4.1(a).
“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.
“Real Estate Taxes” means all real estate taxes, including, without limitation,
general and special assessments, if any, which are imposed upon the Land or any
improvements thereon.
“Rent” means, collectively, Minimum Rent, Percentage Rent, and Additional
Charges.
“Routine Capital Expenditures” means certain routine, non-major expenditures
which are classified as “capital expenditures” under GAAP, but which will be
funded from funds provided by Landlord (pursuant to Section 5.2), rather than
pursuant to the provisions of Section 5.3. Routine Capital Expenditures consist
of the following types of expenditures: exterior and interior repainting;
resurfacing building walls and floors; resurfacing parking areas; replacing
folding walls; and miscellaneous similar expenditures (all such types of
expenditures to be in


7



--------------------------------------------------------------------------------





accordance with Manager’s policies as then generally implemented throughout the
Manager’s System).
“Substitute Index” means any index comparable to the GDP Deflator selected by
Landlord and reasonably satisfactory to Tenant then prepared and published by an
agency of the Government of the United States, appropriately adjusted for
changes in the manner in which such index is prepared and/or year upon which
such index is based.
“Tenant’s Personal Property” means all motor vehicles, Inventories, FF&E, and
any other tangible personal property of Tenant acquired by Tenant at its
election and with its own funds, on and after the date hereof, and located at
the Leased Property or used in Tenant’s business at the Leased Property, and all
modifications, replacements, alterations, and additions to such personal
property installed at the expense of Tenant.
“Term” means, collectively, the Fixed Term and the Renewal Terms, to the extent
properly exercised pursuant to the provisions of Section 2.4, unless sooner
terminated pursuant to the provisions of this Lease.
“Total Casualty” means any fire or other casualty which results in damage to a
Hotel and its contents to the extent that the total cost of repairing and/or
replacing the damaged portion of the Hotel to the same condition as existed
previously would be 30% or more of the then total replacement cost of the Hotel.
“Trademark License Agreements” means, individually or collectively, as context
may require, (a) any of those certain trademark license agreements described on
Exhibit B hereof and (b) any agreements to license a trademark of the ESA Brands
entered into by Tenant after the date hereof.
“Uniform System of Accounts” means Uniform System of Accounts for the Lodging
Industry, Ninth Revised Edition, 1996, as published by the Hotel Association of
New York City, as the same may be further revised from time to time.
“Working Capital” means funds that are used in the day-to-day operation of the
business of the Hotels, including, without limitation, amounts sufficient for
the maintenance of change and petty cash funds, amounts deposited in operating
bank accounts, receivables, amounts deposited in payroll accounts, prepaid
expenses, and funds required to maintain Inventories, less accounts payable and
accrued current liabilities.

Article 2    
LEASED PROPERTY AND TERM

2.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s right, title, and interest in and to all of the following
(collectively, the “Leased Property”):
(a)    the Land;
(b)    all buildings, structures, other improvements and appurtenances of every
kind including, without limitation, the Hotels, the alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site),
parking garages and parking areas, and roadways appurtenant to such buildings
and structures presently situated upon the Land (collectively, the
“Improvements”);
(c)    all easements, rights, and appurtenances relating to the Land and the
Improvements;
(d)    all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Improvements,
including, without limitation, all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems, and fire and theft
protection equipment, all of which, to the maximum extent permitted by law, are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations, and additions thereto, but
specifically excluding all items included within the category of Tenant’s
Personal Property;
(e)    all of the Intangible Property;
(f)    all FF&E and other tangible personal property owned by Landlord located
in or on the Hotels as of the date hereof and any and all replacements,
modifications, alterations, and additions to the FF&E and such other tangible
personal property, but specifically excluding Tenant’s Personal Property; and
(g)    any and all leases of space (including, without limitation, any security
deposits held by Tenant pursuant thereto) in the Improvements to tenants
thereof.

2.2    Condition of Leased Property. Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts and will accept the Leased
Property in its “as is” condition, subject to the rights of parties in
possession, the existing state of title, including, without limitation, all
covenants, conditions, restrictions, reservations, mineral leases, easements,
and other matters of record or that are visible or apparent on the Leased
Property, all applicable Legal Requirements, the lien of any financing
instruments, mortgages permitted by the terms of this Lease, and such other
matters which would be disclosed by an inspection of the Leased Property and the
record title thereto or by an accurate survey thereof. TENANT REPRESENTS THAT IT
HAS INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND TENANT WAIVES ANY CLAIM OR ACTION
AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN,
OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY
OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT
ALL SUCH RISKS ARE TO BE BORNE BY TENANT. To the maximum extent permitted by
law, however, Landlord hereby assigns to Tenant all of Landlord’s rights to
proceed against any predecessor in title, contractors, and materialmen for
breaches of warranties or representations or for latent defects in the Leased
Property. Landlord shall fully cooperate with Tenant in the prosecution of any
such claims, in Landlord’s or Tenant’s name, all at Tenant’s sole cost and
expense. Tenant shall indemnify, defend, and hold harmless Landlord from and
against any loss, cost, damage, or liability (including reasonable attorneys’
fees) incurred by Landlord in connection with such cooperation.

2.3    Fixed Term. The initial term of this Lease (the “Fixed Term”) shall
commence on the Initial Commencement Date and shall expire on the eighth
anniversary of the last day of the month in which the Initial Commencement Date
occurs unless sooner terminated in accordance with the provisions hereof.


8



--------------------------------------------------------------------------------






2.4    Renewal Term. (a) Provided that no Event of Default shall have occurred
and be continuing, this Lease shall automatically extend for two renewal terms
of five years each (each such renewal a “Renewal Term”) unless Tenant elects, by
providing Notice to Landlord no later than 30 months prior to the scheduled
expiration of the Fixed Term or the first Renewal Term, as applicable, to
terminate this Lease upon the expiration of the then current term. Any such
Notice to terminate shall, if given, be irrevocable, but Tenant’s failure to
terminate shall not preclude Landlord from exercising any of its rights to
terminate this Lease in accordance with the terms hereof.
(b)    Each Renewal Term shall commence on the day succeeding the expiration of
the Fixed Term or the preceding Renewal Term, as the case may be. Except as
otherwise provided below, all of the terms, covenants, and provisions of this
Lease shall apply to each such Renewal Term. Tenant shall have no right to
extend the Term beyond the expiration of the last Renewal Term. If Tenant does
not give Notice that it elects to terminate this Lease upon the expiration of
the Fixed Term or initial Renewal Term in accordance with this Section 2.4, then
this Lease shall automatically renew at the end of the term then in effect as
provided in Section 2.4(a), and such renewal term shall be upon all of the terms
and conditions set forth in this Lease except that the Minimum Rent and
Percentage Rent may be adjusted to reflect fair market value, terms and
conditions at the commencement of such renewal term, as mutually determined by
Landlord and Tenant, after which Landlord shall update Exhibit A and Exhibit C
of this Lease pursuant to Section 3.1(f) hereof.  Any such adjustment to Minimum
Rent and Percentage Rent shall be effective as of the commencement of such
Renewal Term.  As of the date hereof, Landlord and Tenant hereby confirm that
Tenant did not deliver a Notice of termination at least 30 months prior to the
scheduled expiration of the Fixed Term, and so this Lease will automatically
renew upon expiration of the Fixed Term for the first Renewal Term of five
years, commencing on November 1, 2018, and there shall be one remaining Renewal
Term.

2.5    Automatic Termination. This Agreement shall automatically terminate with
respect to any of the Hotels upon the date that such Hotel(s) are sold, conveyed
or otherwise transferred to another party, such that such Hotel(s) are no longer
owned or leased, as applicable, by Tenant, after which Landlord shall update
Exhibit A and Exhibit C of this Lease pursuant to Section 3.1(f) hereof to
reflect the transfer of such Hotel.

2.6    Automatic Initiation. This Agreement shall automatically be effective
with respect to any Hotels acquired or constructed by the Landlord upon the date
and on the terms and conditions to which Landlord and Tenant shall mutually
agree, after which Landlord shall update Exhibit A and Exhibit C of this Lease
pursuant to Section 3.1(f) hereof to reflect the addition of such Hotel and the
mutually agreed terms and conditions.

Article 3    
RENT

3.1    Rent. During the Term, Tenant shall pay, or cause Manager to pay, to
Landlord, by wire transfer of immediately available federal funds or by other
means acceptable to Landlord in its sole discretion, in lawful money of the
United States of America which shall be legal tender for the payment of public
and private debts, without notice, offset, abatement, demand, or deduction
(unless otherwise expressly provided in this Lease), Rent in respect of each
Hotel included in the Leased Property as follows:
(a)    Minimum Rent. For each Fiscal Year, Tenant shall pay minimum rent in an
amount equal to the aggregate amount of minimum rent per Fiscal Year set forth
for such Hotel in Exhibit A, payable in advance in equal, consecutive monthly
installments, on or before the first day of each calendar month of the Term
(“Minimum Rent”); provided, that in the case of the first Fiscal Year and the
last Fiscal Year, the number of such installments shall equal the number of
calendar months included within the Term of such Fiscal Year; and provided
further, that if the Term commences on a day other than the first day of the
calendar month, the Minimum Rent for the first month and the last month of the
Term shall be prorated on a per diem basis based on the actual number of
calendar days included within the Term of such month; and
(b)    Percentage Rent.
(i)    For each Fiscal Year during the Term during which such Hotel’s Gross
Revenues for such Fiscal Year exceed the Tier 1 Threshold listed on Exhibit C
for such Hotel, Tenant shall pay percentage rent (“Percentage Rent”) in an
amount set forth in Exhibit C. No Percentage Rent shall be payable with respect
to any Hotel for any Fiscal Year during the Term if such Hotel’s Gross Revenues
for such Fiscal Year is less than or equal to such Hotel’s Tier 1 Threshold.
(ii)    Percentage Rent for such Hotel, if any, for each Fiscal Year shall be
payable, in arrears, in 12 monthly installments (the first 11 such installments
for any Fiscal Year being referred to in this Lease as the “Progress
Installments”; the last such installment for any Fiscal Year being referred to
in this Lease as the “Final Installment”); provided, that in the case of the
first Fiscal Year and the last Fiscal Year, the number of such installments
shall equal the number of months (or partial calendar months) included within
such Fiscal Year. Each of the Progress Installments shall be payable within 35
days after the calendar month (or partial calendar month) then most recently
ended. The Final Installment shall be payable within 30 days after Landlord’s
receipt of the annual financial statements and other reports required to be
delivered to Landlord pursuant to Section 17.2(b) for such Fiscal Year.
Appropriate provision shall be made in the case of the final calendar month (or
partial calendar month) of the Term.
(iii)    (A)    Each of the Progress Installments shall be based on such Hotel’s
actual operations to date for such Fiscal Year. The first Progress Installment
for any Fiscal Year shall equal 1/12th of the total Percentage Rent payment that
would be payable for such Fiscal Year if such Hotel’s actual Gross Revenues for
such Fiscal Year were to equal the Gross Revenues received to date and
annualized. Each subsequent Progress Installments for any Fiscal Year shall
equal (1) the proportionate share (e.g., the second Progress Installment will
equal 2/12ths) of the total Percentage Rent that would be payable for such
Fiscal Year if the actual Gross Revenues for such Fiscal Year were to equal the
Gross Revenues received to date and annualized, minus (2) the aggregate amount
of the Progress Installments, if any, theretofore paid in respect of Percentage
Rent for such Fiscal Year. The Final Installment shall equal the portion of
Percentage Rent for such Fiscal Year, if any, remaining unpaid after payment of
all Progress Installments in respect thereof,


9



--------------------------------------------------------------------------------





(B)    In calculating a Hotel’s Percentage Rent for the first and last Fiscal
Year of the Term, the Thresholds shall be pro-rated based on the number of days
included within the Term of such first and last Fiscal Years and such pro-rated
amount shall be used in lieu of the Thresholds for the purpose of Gross Revenue
computation. Each Progress Installment for the first and last Fiscal Year shall
be calculated to reflect the number of months or partial months accruing during
the Term in such Fiscal Year.
(iv)    At the end of each Fiscal Year, in connection with the submission of
annual financial statements and other reports pursuant to Section 17.2(b) and
the completion of any audit pursuant to Section 3.2, each Hotel’s Percentage
Rent for such Fiscal Year, if any, shall be determined. If such determination
reveals any underpayments or overpayments in respect of Percentage Rent for such
Fiscal Year, then an adjustment in the amount of Percentage Rent for such Fiscal
Year shall be made, and all sums determined to be owing to either Landlord or
Tenant as a result of such adjustment shall be paid promptly.
(v)    Tenant shall deliver to Landlord a statement with each Percentage Rent
payment setting forth for each Hotel the true and correct calculation of the
Percentage Rent payment for the most recently completed month of each Fiscal
Year in the Term and the Percentage Rent year-to-date through such recently
completed month. Percentage Rent shall be subject to confirmation and
adjustment, if applicable, as set forth in Section 3.2.
(c)    The obligation to pay Rent shall survive the expiration or earlier
termination of the Term, and a final reconciliation, taking into account, among
other relevant adjustments, any adjustments which are accrued after such
expiration or termination date but which related to Rent accrued prior to such
expiration or termination date, shall be made not later than 30 days after such
expiration or termination date.
(d)    Notwithstanding anything in this Lease to the contrary, in the event that
cash available from any Hotel’s Gross Revenues after payment by Tenant of all
expenses due and payable by Tenant under this Lease is insufficient to pay
aggregate amount of the Percentage Rent due for such month, then the amount of
such deficiency shall be deferred and added to and paid in connection with the
next monthly Percentage Rent payment or payments hereunder; provided, that any
Percentage Rent deferred as herein provided shall in any event be due and
payable and paid prior to the end of the Fiscal Year in which such deferral
occurred unless Landlord, in its sole and absolute discretion, elects to permit
further deferral of such Percentage Rent for a period determined by Landlord, in
which case any such Percentage Rent that is deferred beyond the end of such
Fiscal Year shall (i) accrue interest at a rate equal to the Interest Rate for
the period commencing on the day after the last day of such Fiscal Year and
ending on the date on which Tenant pays such Percentage Rent to Landlord and
(ii) be due and payable, together with all accrued interest, on or prior to the
last day of the extended deferral period so determined by Landlord.
(e)    Minimum Rent payable each Fiscal Year pursuant to Section 3.1(a) for each
Hotel is set forth in Exhibit A.
(f)    If at any time during the Term it becomes necessary to revise any of the
Exhibits to this Lease whether as required in accordance with the provisions of
this Lease or as a result of the agreement of Landlord and Tenant, and whether
to reflect changes in the Leased Properties, the allocation or amount of Minimum
Rent, the calculation of Percentage Rent, or otherwise, then Landlord shall
update the applicable Exhibit to reflect such revision(s) and shall


10



--------------------------------------------------------------------------------





deliver Notice and a copy thereof to Tenant. Any such revised Exhibit, to the
extent such revision(s) was/were required in accordance with the provisions of
this Lease, shall be binding on Tenant absent manifest error, and any other such
revised Exhibit shall be binding on Tenant upon Tenant’s counter-execution of
the same.

3.2    Confirmation of Percentage Rent. Tenant shall utilize, or cause to be
utilized, an accounting system for the Leased Property in accordance with its
usual and customary practices, and in accordance with GAAP and the Uniform
System of Accounts, that will accurately record all data necessary to compute
Percentage Rent for each Hotel, and Tenant shall retain, for at least five years
after the expiration of each Lease Year, reasonably adequate records conforming
to such accounting system showing all data necessary to conduct Landlord’s audit
and to compute Percentage Rent for the applicable Lease Year. Landlord shall
have the right, for a period of two years following each Lease Year, from time
to time, by its accountants or representatives, to audit such information in
connection with Landlord’s audit, and to examine all Tenant’s records (including
supporting data and sales and excise tax returns) reasonably required to
complete Landlord’s audit and to verify any Hotel’s Percentage Rent, subject to
any prohibitions or limitations on disclosure of any such data under Legal
Requirements. If any Landlord’s audit discloses a deficiency in the payment of
Percentage Rent, and either Tenant agrees with the results of Landlord’s audit
or the matter is otherwise determined or compromised, then Tenant shall
forthwith pay to Landlord the amount of the deficiency, as finally agreed or
determined, together with interest at the Interest Rate from the date when said
payment should have been made to the date of payment thereof. If any Landlord’s
audit discloses a deficiency in the determination or reporting of Gross Revenue,
which, as finally agreed or determined, exceeds three percent of the finally
determined Gross Revenues of all Hotels, Tenant shall pay the costs of the
portion of Landlord’s audit allocable to the determination of such Gross
Revenues. Any proprietary information obtained by Landlord pursuant to the
provisions of this Section 3.2 shall be treated as confidential, except that
such information may be used, subject to appropriate confidentiality safeguards,
in any litigation or arbitration between the parties and except further that
Landlord may disclose such information to prospective lenders, investors, and
underwriters and to any other persons to whom disclosure is necessary to comply
with applicable laws, regulations, and government requirements. The obligations
of Tenant contained in this Section 3.2 shall survive the expiration or earlier
termination of this Lease. Any dispute as to the existence or amount of any
deficiency in the payment of Percentage Rent as disclosed by Landlord’s audit
shall, if not otherwise settled by the parties, be submitted to arbitration.

3.3    Additional Charges. In addition to Minimum Rent or Percentage Rent
payable under Section 3.1 of this Lease, (a) Tenant also will pay and discharge
as and when due and payable all other amounts, liabilities, obligations, and
Impositions that Tenant assumes or agrees to pay under this Lease, and (b) in
the event of any failure on the part of Tenant to pay any of those items
referred to in clause (a) of this Section 3.3, Tenant also will promptly pay and
discharge every fine, penalty, interest, and cost that may be added for
non-payment or late payment of such items (the items referred to in clauses (a)
and (b) of this Section 3.3 being additional rent hereunder and being referred
to herein collectively as “Additional Charges”), and Landlord shall have all
legal, equitable, and contractual rights, powers, and remedies provided either
in this Lease or by statute or otherwise in the case of non-payment of
Additional Charges as in the case of non-payment of Minimum Rent or Percentage
Rent. If any installment of Minimum Rent, Percentage Rent or Additional Charges
(but only as to those Additional Charges that are payable directly to Landlord)
shall not be paid on its due date, then Tenant will pay Landlord within 10 days
after demand, as Additional Charges, an amount equal to the interest computed at
the Interest Rate on the amount of such installment, from the due date of such
installment to the date of payment thereof. To the extent that Tenant pays any
Additional Charges to Landlord pursuant to the requirements of this Lease,
Tenant shall be relieved of its obligation to pay such Additional Charges to the
entity to which they would otherwise be due and Landlord shall pay the same from
monies received from Tenant.


11



--------------------------------------------------------------------------------






3.4    Payment of Impositions. (a) (i) Subject to Article 8 relating to
permitted contests, Tenant shall pay, or cause to be paid, all Impositions
(other than Real Estate Taxes which shall be paid by Landlord) before any fine,
penalty, interest, or cost (other than any opportunity cost as a result of a
failure to take advantage of any discount for early payment) may be added for
non-payment, such payments to be made directly to the taxing authorities where
feasible, and shall promptly, upon request, furnish to Landlord copies of
official receipts or other reasonably satisfactory proof evidencing such
payments. If any such Imposition may, at the option of the taxpayer, lawfully be
paid in installments (whether or not interest shall accrue on the unpaid balance
of such Imposition), Tenant may exercise the option to pay the same (and any
accrued interest on the unpaid balance of such Imposition) in installments and,
in such event, shall pay such installments during the Term as the same become
due and before any fine, penalty, premium, further interest, or cost may be
added thereto.
(ii)    Landlord, at its expense, shall, to the extent required or permitted by
Applicable Law, prepare and file all tax returns and pay all taxes due in
respect of Landlord’s net income, gross receipts (from any source other than
Rent received by Landlord from Tenant), sales and use, single business, ad
valorem, franchise taxes, Real Estate Taxes, and taxes on its capital stock, and
Tenant, at its expense, shall, to the extent required or permitted by Applicable
Laws, prepare and file all other tax returns and reports in respect of any
Imposition as may be required by Government Agencies.
(iii)    If any refund shall be due from any taxing authority in respect of any
Imposition paid by Tenant, then the same shall be paid over to or retained by
Tenant if no Event of Default shall have occurred hereunder and be continuing.
If an Event of Default shall have been declared by Landlord and be continuing,
then any such refund shall be paid over to or retained by Landlord.
(iv)    Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required returns and reports.
(v)    In the event Government Agencies classify any property covered by this
Lease as personal property, then Tenant shall file, or cause Manager to file,
all personal property tax returns in such jurisdictions where it may legally so
file. Each party shall, to the extent it possesses the same, provide the other,
upon request, with cost and depreciation records necessary for filing returns
for any property so classified as personal property. Where Landlord is legally
required (or otherwise elects) to file personal property tax returns for
property covered by this Lease and/or gross receipts tax returns for Rent
received by Landlord from Tenant, Landlord shall file the same with reasonable
cooperation from Tenant.
(vi)    Landlord shall provide Tenant with copies of assessment notices in
sufficient time for Tenant to prepare a protest which Landlord shall file.
Landlord may, upon notice to Tenant, at Landlord’s option and at Landlord’s sole
expense, appeal, protest, or institute such other proceedings (in its or
Tenant’s name) as Landlord may deem appropriate to effect a reduction of real
estate assessments and Tenant shall fully cooperate with Landlord in such
protest, appeal, or other action.
(vii)    Landlord shall give prompt Notice to Tenant of all Impositions payable
by Tenant hereunder of which Landlord at any time has knowledge; provided,
however, that Landlord’s failure to give any such notice shall in no way
diminish Tenant’s obligation


12



--------------------------------------------------------------------------------





hereunder to pay such Impositions (except that Landlord shall be responsible for
any interest or penalties incurred as a result of Landlord’s failure promptly to
forward the same).
(viii)    In addition, Tenant shall pay the following:
(A)    Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water, and other utilities used in connection with
the Leased Property.
(B)    Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained by Tenant pursuant to Article
9.
(C)    Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities, and obligations arising in connection with the Leased Property
except those obligations expressly assumed by Landlord pursuant to the
provisions of this Lease or expressly stated not to be an obligation of Tenant
pursuant to this Lease.
(b)    Reimbursement for Additional Charges. If Tenant pays or causes to be paid
property taxes or similar or other Additional Charges attributable to periods
after the end of the Term, whether upon expiration or sooner termination of this
Lease, then Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of Tenant’s estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Lease.

3.5    Late Payment of Rent, Etc. (a) If any installment of Minimum Rent,
Percentage Rent, or Additional Charges shall not be paid within five (5)
Business Days after its due date, then Tenant shall pay Landlord, within five
days after Landlord’s written demand therefor, as Additional Charges, a late
charge (to the extent permitted by law) computed at the Interest Rate on the
amount of such installment, from the due date of such installment to the date of
payment thereof. To the extent that Tenant pays any Additional Charges directly
to Landlord or any Mortgagee pursuant to any requirement of this Lease, Tenant
shall be relieved of its obligation to pay such Additional Charges to the Entity
to which they would otherwise be due and Landlord shall pay when due, or cause
the applicable Mortgagee to pay when due, such Additional Charges to the Entity
to which they are due. If any payment due from Landlord to Tenant shall not be
paid within 30 days after its due date, then Landlord shall pay to Tenant, on
demand, a late charge (to the extent permitted by law) computed at the Interest
Rate on the amount of such installment from the due date of such installment to
the date of payment thereof.
(b)    In the event of any failure by Tenant to pay any Additional Charges when
due, except as expressly provided in Section 3.3 with respect to permitted
contests pursuant to Article 8, Tenant shall promptly pay (unless payment
thereof is in good faith being contested and enforcement thereof is stayed) and
discharge, as Additional Charges, every fine, penalty, interest, and cost which
may be added for non-payment or late payment of such items. Landlord shall have
all legal, equitable, and contractual rights, powers, and remedies provided
either in this Lease or by statute or otherwise in the case of non-payment of
Additional Charges as in the case of non-payment of Minimum Rent and Percentage
Rent.

3.6    Net Lease. Rent shall be absolutely net to Landlord so that this Lease
shall yield to Landlord the full amount of the installments or amounts of Rent
throughout the Term, subject to any other provisions of this Lease which
expressly provide otherwise (including, without limitation, (i) Landlord’s
obligations to pay Real Estate Taxes pursuant to Section 3.4, (ii) Landlord’s
obligation to maintain Insurance pursuant to Article 9, and (iii) those
provisions for adjustment, refunding, or abatement of such Rent and for the
funding of Landlord’s obligations pursuant to Section 14.3). This Lease is a net
lease, and, except to the extent otherwise expressly specified in this Lease, it
is agreed and intended that Rent payable hereunder by Tenant shall be paid
without notice, demand, counterclaim, setoff, deduction, or defense and without
abatement, suspension, deferment, diminution, or reduction and that Tenant’s
obligation to pay all such amounts, throughout the Term and all applicable
Renewal Terms, is absolute and unconditional, and, except to the extent
otherwise expressly specified in this Lease, the respective obligations and
liabilities of Tenant and Landlord hereunder shall in no way be released,
discharged, or otherwise affected for any reason, including, without limitation:
(a) any defect in the condition, merchantability, design, quality, or fitness
for use of the Leased Property or any part thereof, or the failure of the Leased
Property to comply with all Applicable Laws, including, without limitation, any
inability to occupy or use the Leased Property by reason of such noncompliance;
(b) any damage to, removal, abandonment, salvage, loss, condemnation, theft,
scrapping, or destruction of, or any requisition or taking of, the Leased
Property or any part thereof, or any environmental conditions on the Leased
Property or any property in the vicinity of the Leased Property; (c) any
restriction, prevention, or curtailment of, or interference with, any use of the
Leased Property or any part thereof including, without limitation, eviction; (d)
any defect in title to or rights to the Leased Property or any lien on such
title or rights to the Leased Property; (e) any change, waiver, extension,
indulgence, or other action or omission or breach in respect of any obligation
or liability of or by any Person; (f) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation, or other like
proceedings relating to Tenant or any other Person, or any action taken with
respect to this Lease by any trustee or receiver of Tenant or any other Person,
or by any court, in any such proceeding; (g) any right or claim that Tenant has
or might have against any Person, including, without limitation, Landlord (other
than a monetary default) or any vendor, manufacturer, contractor of or for the
Leased Property; (h) any failure on the part of Landlord or any other Person to
perform or comply with any of the terms of this Lease, or of any other
agreement; (i) any invalidity, unenforceability, rejection, or disaffirmance of
this Lease by operation of law or otherwise against or by Tenant or any
provision hereof; (j) the impossibility of performance by Tenant or Landlord, or
both; (k) any action by any court, administrative agency, or other Government
Agencies; (l) any interference, interruption, or cessation in the use,
possession, or quiet enjoyment of the Leased Property or otherwise; or (m) any
other occurrence whatsoever, whether similar or dissimilar to the foregoing,
whether foreseeable or unforeseeable, and whether or not Tenant shall have
notice or knowledge of any of the foregoing; provided, however, that the
foregoing shall not apply or be construed to restrict Tenant’s rights in the
event of any act or omission by Landlord constituting gross negligence or
willful misconduct. Except as specifically set forth in this Lease, this Lease
shall be non-cancellable by Tenant for any reason whatsoever, and, except as
expressly provided in this Lease, Tenant, to the extent now or hereafter
permitted by Applicable Laws, waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate, or surrender this Lease or to any
diminution, abatement, or reduction of Rent payable hereunder. Except as
specifically set forth in this Lease, under no circumstances or conditions shall
Landlord be expected or required to make any payment of any kind hereunder or
have any obligations with respect to the use, possession, control, maintenance,
alteration, rebuilding, replacing, repair, restoration, or operation of all or
any part of the Leased Property, so long as the Leased Property or any part
thereof is subject to this Lease, and Tenant expressly waives the right to
perform any such action at the expense of Landlord pursuant to any law.

Article 4    
USE OF THE LEASED PROPERTY


13



--------------------------------------------------------------------------------






4.1    Permitted Use. (a) Tenant shall, and shall cause Manager to, at all times
during the Term and at any other time that Tenant and Manager shall be in
possession of the Leased Property, continuously use and operate, or cause
Manager to continuously use and operate, the Leased Property as a hotel facility
in a manner consistent with the Management Agreement and shall use reasonable
good faith efforts to seek to maximize Gross Revenues. Subject to Section 16.3,
Tenant shall not, and Tenant shall ensure that Manager shall not, use the Leased
Property, or any portion thereof, for any other use without the prior written
consent of Landlord. No use shall be made or permitted to be made of the Leased
Property, and no acts shall be done thereon, which will cause the cancellation
of any insurance policy covering the Leased Property or any part thereof (unless
another adequate policy is available), and Tenant shall not, and shall ensure
that Manager shall not, sell or otherwise provide or permit to be kept, used, or
sold in or about the Leased Property, any article which may be prohibited by
law, or by the standard form of fire insurance policies, or any other insurance
policies required to be carried hereunder, or fire underwriter’s regulations.
Tenant shall, at its sole cost, comply with all Insurance Requirements. Further,
Tenant shall not, and Tenant shall ensure that Manager shall not, take or omit
to take any action, the taking or omission of which materially impairs the value
or the usefulness of the Leased Property or any part thereof for its Permitted
Use.
(b)    Tenant shall proceed with all due diligence and exercise commercially
reasonable efforts to obtain and maintain, or to cause Manager to obtain and
maintain, all approvals necessary to use and operate, for its Permitted Use, the
Leased Property and the Hotels located thereon under applicable law. Landlord
shall cooperate with Tenant in this regard, including, without limitation, by
executing all applications and consents required to be signed by Landlord in
order for Tenant to obtain and maintain such approvals.
(c)    Tenant shall not, and Tenant shall ensure that Manager shall not, use or
suffer or permit the use of the Leased Property or Tenant’s Personal Property,
if any, for any unlawful purpose. Tenant shall not, and Tenant shall ensure that
Manager shall not, (i) commit or suffer to be committed any waste on the Leased
Property, or in the Hotels, or cause or permit any unlawful nuisance thereon or
therein, or (ii) permit the Leased Property, or any portion thereof, to be used
in such a manner as (A) might reasonably impair Landlord’s title thereto or to
any portion thereof; or (B) may reasonably allow a claim or claims for adverse
usage of adverse possession by the public, as such, or of implied dedication of
the Leased Property or any portion thereof.

4.2    Compliance with Legal / Insurance Requirements, Etc. Subject to the
provisions of Article 8, Tenant, at its sole expense, shall, or shall cause
Manager to, (a) comply with Legal Requirements and Insurance Requirements in
respect of the use, operation, maintenance, repair, alteration, and restoration
of the Leased Property, and (b) comply with all appropriate licenses, and other
authorizations and agreements, required for any use of the Leased Property and
Tenant’s Personal Property, if any, then being made and which are material to
the operation of the Leased Property for the uses permitted hereunder, and for
the proper operation and maintenance of the Leased Property or any part thereof.


14



--------------------------------------------------------------------------------






4.3    Environmental Matters. (a) Tenant hereby represents and warrants to
Landlord that, as of the Initial Commencement Date and as of the Amended
Commencement Date, there are no Hazardous Materials on any portion of the Leased
Property or the Hotels, nor have any Hazardous Materials been released or
discharged on any portion of the Leased Property or the Hotels. In addition,
Tenant hereby represents and warrants that it has previously delivered to
Landlord copies of all reports concerning environmental conditions which have
been received by Tenant or any of its Affiliates. In the event of the discovery
of Hazardous Materials on any portion of the Leased Property or in the Hotels
during the Term, and subject to the provisions of Section 4.3(c), Tenant shall
promptly remove such Hazardous Materials, together with all contaminated soil
and containers, and shall otherwise remedy the problem in accordance with (i)
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601, et seq., as amended (“CERCLA”); (ii) the regulations
promulgated under CERCLA from time to time; (iii) all federal, state and local
laws, rules, and regulations (now or hereafter in effect) dealing with the use,
generation, treatment, storage, disposal, or abatement of Hazardous Materials;
and the regulations promulgated thereunder from time to time (the items
described in the foregoing clauses (i) through (iii) are collectively referred
to as “Environmental Laws”). Tenant shall indemnify, defend, and hold Landlord
harmless from and against all loss, costs, liability, and damage (including,
without limitation, engineers’ and attorneys’ fees and expenses, and the cost of
litigation) arising from the presence of Hazardous Materials on the Leased
Property or in the Hotels during the Term, and this obligation of Tenant shall
survive the expiration or earlier termination of this Lease. “Hazardous
Materials” means any substance or material containing one or more of any of the
following: “hazardous material”, “hazardous waste”, “hazardous substance”,
“regulated substance”, “petroleum”, “pollutant”, “contaminant”, “polychlorinated
biphenyls”, “lead or lead-based paint”, or “asbestos” as such terms are defined
in any applicable Environmental Law in such concentration(s) or amount(s) as may
impose clean-up, removal, monitoring, or other responsibility under the
Environmental Laws, as the same may be amended from time to time, or which may
present a significant risk of harm to guests, invitees, or employees of the
Hotels.
(b)    Subject to the provisions of Section 4.3(c), all costs and expenses of
the removal of Hazardous Materials from the Leased Property or the Hotels in
accordance with the provisions of Section 4.3(a), and of compliance with all
Environmental Laws in accordance with the provisions of Section 4.3(a), and any
amounts paid to Landlord pursuant to the indemnity set forth in Section 4.3(a),
shall be paid by Tenant from its own funds, and not from Gross Revenues.
(c)    To the extent not otherwise covered by insurance maintained by either
Tenant or Manager (including, without limitation, any deductible or self-insured
retention, if any, related thereto), the amount of any loss, cost, liability, or
damage (including, without limitation, engineers’ and attorneys’ fees and
expenses, and the cost of litigation) arising from the presence of Hazardous
Materials on or under the Leased Property or in the Hotels as a direct result of
the gross negligence of Tenant’s or Manager’s employees at the Hotels (but not
any third parties, including, without limitation, any independent contractors
retained to provide goods or services to the Hotels) shall be paid from Gross
Revenues.
(d)    Each party shall undertake reasonable efforts to notify the other party
concerning the presence of any Hazardous Materials on or under the Leased
Property or in the Hotels of which the notifying party has knowledge; provided,
however, that unless required by Legal Requirements, the parties shall otherwise
maintain the confidentiality of such information.

Article 5    
REPAIRS, MAINTENANCE, AND REPLACEMENTS

5.1    Repairs and Maintenance Costs that are Expensed. Tenant shall, and shall
cause Manager to, (a) maintain the Leased Property and all buildings and
improvements located thereon (including, without limitation, the interior and
exterior, structural, plumbing, HVAC, and other elements thereof) in good repair
and working condition and shall make or cause to be made such routine
maintenance, repairs, and minor alterations as it determines are necessary for
such purposes; (b) not commit waste or permit impairment or deterioration of the
Leased Property (normal wear and tear excepted); (c) not abandon the Leased
Property; (d) comply in all material respects with all laws, ordinances,
regulations, and requirements of any governmental body applicable to the Leased
Property; (e) provide prompt written notification to Landlord of any material
adverse change to the Leased Property, such as material changes to any
environmental condition, including, without limitation, the presence of
biocontaminants, such as mold; (f) promptly undertake appropriate assessment,
remedial, and preventative actions sufficient to meet any guidelines established
by Landlord or guidelines or regulations adopted by applicable authoritative
bodies or regulatory agencies in connection with a determination of any material
adverse change, and, in any event with respect to mold contamination, Tenant
shall undertake (i) removal of the mold, (ii) abatement of the underlying cause
of mold (including water intrusion), and (iii) repair of any leaks and
associated water damage at the Leased Property; and (g) return the Leased
Property and all buildings and improvements thereon at the expiration of the
Term in as reasonably a good condition as when received, ordinary wear and tear
excepted and shall make or cause to be made such routine maintenance, repairs,
and minor alterations as it determines are necessary for such purposes. The
phrase “routine maintenance, repairs, and minor alterations” as used in this
Section 5.1 shall include only those items of maintenance, repair, and
alteration which are normally expensed under GAAP. All costs and expenses
incurred in connection with such maintenance, repairs, and alterations shall be
borne by Tenant.


15



--------------------------------------------------------------------------------






5.2    Routine Capital Expenditures and FF&E. (a) Tenant shall prepare, or cause
Manager to prepare, an annual estimate (the “Capital Reserve Budget”) of the
expenditures necessary for (i) replacements, renewals, and additions to the
FF&E, and (ii) Routine Capital Expenditures, during the ensuing Fiscal Year and
shall deliver the Capital Reserve Budget to Landlord for its review, comment,
and approval at the same time as Manager submits the business plan described in
Section 17.4. The Capital Reserve Budget shall also indicate the estimated time
schedule for making such replacements, renewals, and additions, a reasonable
description of items required to be replaced, the number of units to be
replaced, unit costs, and costs in the aggregate, together with such additional
information as Landlord shall reasonably request, to the extent then known by
Manager.
(b)    Tenant shall, or Tenant shall cause Manager to, on behalf of Landlord
from time to time (in compliance with the applicable Capital Reserve Budget,
unless there has been a change in circumstances) make such (i) replacements,
renewals, and additions to the FF&E, and (ii) Routine Capital Expenditures, as
Tenant deems necessary. Notwithstanding the foregoing, no expenditures shall be
made in excess of the amounts set forth in the then-applicable Capital Reserve
Budget without the approval of Landlord; provided, that Tenant or Manager shall
be authorized to take appropriate remedial action (including, without
limitation, making any necessary expenditures above the total aggregate amount
set forth in the then-applicable Capital Reserve Budget), without receiving
Landlord’s prior approval, to remedy or respond to any of the Emergency
Requirements (provided further that Tenant shall notify Landlord of any such
remedial action that requires more than a de minimis expenditure of funds).
(c)    All costs and expenses incurred in connection with the replacements,
renewals, and additions to the FF&E and the Routine Capital Expenditures
required under this Section 5.2 shall be paid by Tenant from amounts provided by
Landlord to Tenant for such purposes.
(d)    Landlord and Tenant hereby acknowledge and agree that all FF&E the
purchase of which is funded by Landlord shall be the property of Landlord unless
otherwise provided in this Lease.

5.3    Capital Expenditures. (a) Tenant, or Manager on behalf of Tenant, shall
prepare an annual estimate (the “Building Estimate”) of all Capital
Expenditures, which Building Estimate shall include such detail as is reasonably
required to allow Landlord to review and analyze the Capital Expenditures
described therein. Tenant shall submit, or cause Manager to submit, the Building
Estimate to Landlord for its approval at the same time as Manager submits the
business plan described in Section 17.4. Tenant shall not, and Tenant shall
ensure that Manager shall not, make any Capital Expenditures without the prior
written approval of Landlord, except as otherwise permitted herein.
(b)    Notwithstanding the provisions of Section 5.3(a), Tenant shall be
authorized to take appropriate remedial action (including, without limitation,
making any necessary Capital Expenditures) without receiving Landlord’s prior
approval, to remedy or respond to any of the Emergency Requirements; provided
that Tenant shall notify Landlord of any such remedial action that requires a
Capital Expenditure that is not de minimis. Tenant and Manager shall cooperate
with Landlord in the pursuit of any such action and shall have the right to
participate therein. Landlord shall, upon written request by Tenant, or Manager
on behalf of


16



--------------------------------------------------------------------------------





Tenant, promptly reimburse all expenditures made by Tenant or Manager pursuant
to this Section 5.3(b).
(c)    The cost of all Capital Expenditures (including, without limitation, the
expenses incurred by Landlord or Tenant or Manager in connection with any civil
or criminal proceeding arising by reason of an Emergency Requirement) shall be
borne solely by Landlord, and shall not be paid from Gross Revenues.

5.4    Ownership of Replacements. All Capital Expenditures and, subject to the
rights of Manager under the Management Agreement, all repairs, alterations,
improvements, renewals, and replacements made pursuant to this Article 5 shall
be the property of Landlord.

5.5    Tenant’s Personal Property. At the expiration or sooner termination of
the Term, Landlord may, in its sole and absolute discretion, elect either (a) to
give Tenant Notice that Tenant shall be required, within 10 Business Days after
such expiration or termination, to remove all Tenant’s Personal Property from
the Leased Property or (b) to buy Tenant’s Personal Property by paying Tenant
the book value of such property. Failure of Landlord to make such election shall
be deemed an election to proceed in accordance with clause (b) of this Section
5.5.


17



--------------------------------------------------------------------------------






5.6    Yield Up. (a) Upon the expiration or sooner termination of this Lease,
Tenant shall vacate and surrender the Leased Property to Landlord in
substantially the same condition in which the Leased Property was in on the
Initial Commencement Date, except as repaired, replaced, rebuilt, restored,
altered, improved, or added to as permitted or required by the provisions of
this Lease, reasonable wear and tear and Condemnation (and casualty damage, in
the event that this Lease is terminated following a casualty in accordance with
Article 10) excepted.
(b)    In addition, as of the expiration or earlier termination of this Lease,
Tenant shall cooperate in good faith with Landlord to effect an orderly
transition of the management or lease of the Leased Property and Tenant shall,
at Landlord’s sole cost and expense, use its good faith, commercially reasonable
efforts to transfer to and cooperate with Landlord or Landlord’s nominee in
connection with the processing of all applications for licenses, operating
permits, and other governmental authorizations and all contracts entered into by
Tenant, including, without limitation, contracts with governmental or
quasi-governmental Entities which may be necessary for the use and operation of
the Hotels as then operated, but excluding (i) utility deposits and (ii)
telephone numbers. Landlord shall indemnify and hold Tenant harmless for all
claims, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) arising from acts or omissions by Landlord under such contracts
subsequent to the date of transfer thereof to Landlord, and Tenant shall
indemnify and hold Landlord harmless for all claims, costs, and expenses
(including, without limitation, reasonable attorney’s fees) arising from acts or
omissions by Tenant under such contracts prior to the date of transfer thereof
to Landlord.

5.7    Management Agreement. Except as otherwise provided below, Tenant shall
not amend or modify the Management Agreement or replace the Manager without
Landlord’s prior written consent, which consent may be given or withheld by
Landlord in its sole and absolute discretion. The terms of the Management
Agreement (a) shall not, in Landlord’s and its counsel’s reasonable opinion,
cause the Rent to fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code, and (b) shall expressly provide that if
Landlord and its counsel reasonably conclude that the terms of the Management
Agreement will have such an effect, then the terms of the Management Agreement
will be modified so that the Management Agreement, in the reasonable opinion of
Landlord and its counsel, does not cause the Rent to be so characterized under
the Code; provided, that no such modifications shall affect the amount of the
Management Fees (as defined in the Management Agreement) or the practical
realization of the rights and benefits of the Manager thereunder.

5.8    Trademark License Agreements. (a) Tenant shall not operate, or permit
Manager to operate, any Hotel under a trade name other than the trade names
licensed to Tenant under the Trademark License Agreements, without the prior
written consent of Landlord, which consent may be given or withheld by Landlord
in its sole and absolute discretion.
(b)    To the extent any of the provisions of any Trademark License Agreement
impose a greater obligation on Tenant than the corresponding provisions of this
Lease, then Tenant shall be obligated to comply with, and to take all reasonable
actions necessary to prevent breaches or defaults under, the provisions of such
Trademark License Agreement. It is the intent of the parties hereto that, except
as otherwise specifically provided by this Lease, Tenant shall comply in every
respect with the provisions of any Trademark License Agreement to which Tenant
is a party so as to avoid any default thereunder during the term of this Lease.
Landlord and Tenant agree to cooperate fully with each other in the event it
becomes necessary to obtain a trademark license extension or modification or a
new trademark license for the Leased Property; provided, that Landlord shall pay
the entire cost of any upgrades required by any licensor.

Article 6    
IMPROVEMENTS, ETC.

6.1    Improvements to the Leased Property. Tenant shall not finance the cost of
any construction by the granting of a lien on, or security interest in, the
Leased Property, or Tenant’s interest therein, without the prior written consent
of Landlord, which consent may be withheld by Landlord in Landlord’s sole
discretion. Any such improvements shall, upon the expiration or sooner
termination of this Lease, remain or pass to and become the property of
Landlord, free and clear of any encumbrance permitted to be created by Landlord.

6.2    Equipment Leases. Landlord shall enter into such leases of equipment and
personal property as Tenant may reasonably request from time to time; provided,
that the form and substance thereof shall be reasonably satisfactory to
Landlord. Tenant shall prepare and deliver to Landlord all such lease documents
for which Landlord’s execution is necessary and Landlord shall promptly, upon
approval thereof, execute and deliver such documents to Tenant. Tenant shall,
throughout the Term, be responsible for performing all of Landlord’s obligations
under all such documents and agreements.

Article 7    
LIENS
Subject to Article 8, Tenant shall not, and Tenant shall ensure that Manager
does not, directly or indirectly, create or allow to remain, and each shall
promptly discharge, at its expense, any lien, encumbrance, attachment, title
retention agreement, or claim upon the Leased Property or Tenant’s leasehold
interest therein or any attachment, levy, claim, or encumbrance in respect of
the Rent, other than (a) restrictions, liens, and other encumbrances which are
consented to in writing by Landlord, (b) liens for those taxes of Landlord which
Tenant is not required to pay hereunder, (c) subleases permitted by Article 16,
(d) liens for Impositions or for sums resulting from noncompliance with Legal
Requirements so long as (i) the same are not yet due and payable, or (ii) are
being contested in accordance with Article 8, (e) liens of mechanics, laborers,
materialmen, suppliers, or vendors incurred in the ordinary course of business
that are not yet due and payable (but will be paid in full by Tenant or Manager)
or are for sums that are being contested in accordance with Article 8, (f) any
Mortgage or other liens which are the responsibility of Landlord, and (g)
Landlord Liens.

Article 8    
PERMITTED CONTESTS
Tenant, or Manager at Tenant’s direction, shall have the right to contest the
amount or validity of any Imposition, Legal Requirement, Insurance Requirement,
lien, attachment, levy, encumbrance, charge, or claim (collectively, “Claims”)
as to the Leased Property, by appropriate legal proceedings, conducted in good
faith and with due diligence; provided, that (a) the foregoing shall in no way
be construed as relieving, modifying, or extending Tenant’s obligation to pay
any Claims required hereunder to be paid by Tenant as finally determined, (b)
such contest shall not cause Landlord or Tenant to be in default under any
mortgage, deed of trust, or other agreement encumbering the Leased Property or
any part thereof (Landlord agreeing that any such mortgage, deed of trust, or
other agreement shall permit Tenant to exercise the rights granted pursuant to
this Article 8) or any interest therein or result in a lien attaching to the
Leased Property, unless such lien is fully bonded or is otherwise secured to the
reasonable satisfaction of Landlord, (c) no part of the Leased Property nor any
Rent therefrom shall be in any immediate danger of sale, forfeiture, attachment,
or loss, and (d) Tenant hereby indemnifies and holds harmless Landlord from and
against any cost, claim, damage, penalty, or reasonable expense, including,
without limitation, reasonable attorneys’ fees, incurred by Landlord in
connection therewith or as a result thereof. Landlord agrees to join in any such
proceedings if required legally to prosecute such contest; provided, that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith) unless Tenant agrees to assume and indemnify Landlord with respect to
the same. Tenant or Manager, as applicable, shall be entitled to any refund of
any Claims and such charges and penalties or interest thereon which have been
paid by Tenant or paid by Landlord to the extent that Landlord has been
reimbursed by Tenant. If Tenant shall fail to pay or cause to be paid any Claims
when finally determined, to provide reasonable security therefor, or to
prosecute or cause to be prosecuted any such contest diligently and in good
faith, then Landlord may, upon Notice to Tenant, pay such charges, together with
interest and penalties due with respect thereto, and Tenant shall reimburse
Landlord therefor, upon demand, as Additional Charges.

Article 9    
INSURANCE

9.1    General Insurance Requirements. (a) Coverages by Landlord. During the
Term, Landlord shall at its expense, without reimbursement from Tenant, at all
times keep the Leased Property insured (except to the extent such insurance is
required to be kept by Tenant pursuant to Section 9.1(b)).
(b)    Coverages by Tenant. During the Term, Tenant shall at its expense keep
the insurance described in Sections 9.1(b)(i) through (v). This insurance shall
be written by companies authorized to issue insurance in the applicable state
and otherwise acceptable to Landlord. If required by Landlord, the policies must
name Landlord as an additional named insured.
(i)    Fidelity bonds with limits and deductibles as may be reasonably required
by Landlord, covering Tenant’s employees in job classifications normally bonded
under prudent hotel management practices in the United States or otherwise
required by law.
(ii)    Workers’ compensation benefits and employers’ liability insurance for
all persons employed by Tenant on the Leased Property to the extent necessary to
protect Landlord and the Leased Property against Tenant’s workers’ compensation
claims.
(iii)    Vehicle liability insurance for owned, non-owned, and hired vehicles,
including, without limitation, rented and leased vehicles containing minimum
limits per occurrence of $1,000,000.00.
(iv)    General liability insurance with limits and deductibles as may be
reasonably required by Landlord.
(v)    Such other insurance relating to the operation of the Hotel business as
Landlord may reasonably request; provided, that such other insurance is
customary for facilities such as the Leased Property and the operation thereof.

9.2    Waiver of Subrogation. All insurance policies carried by Landlord or
Tenant covering the Leased Property, the FF&E, the Hotels, or Tenant’s Personal
Property, including, without limitation, contents, fire, and casualty insurance,
shall expressly waive any right of subrogation on the part of the insurer
against the other party. The parties hereto agree that their policies will
include such waiver clause or endorsement so long as the same are obtainable
without extra cost, and in the event of such an extra cost the other party, at
its election, may pay the same, but shall not be obligated to do so. Each party
agrees to seek recovery from any applicable insurance coverage prior to seeking
recovery against the other.

9.3    Form Satisfactory, Etc. All of the policies of insurance referred to in
this Article 9 shall be written in a form, with deductibles and by insurance
companies reasonably satisfactory to Landlord and also shall meet and satisfy
the requirements of any ground lessor, lender, or franchisor having any interest
in the Leased Property. Tenant shall deliver to Landlord policies or
certificates of the insurance required under Section 9.1(b) as of their
effective date (and, with respect to any renewal policy, upon or prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to obtain such insurance as herein called for or to pay the premiums
therefor, or to deliver such policies or certificates thereof to Landlord at the
times required, Landlord shall be entitled, but shall have no obligation, to
obtain such insurance and pay the premiums therefor, and Tenant shall reimburse
Landlord for any premium or premiums paid by Landlord for the coverages required
under Section 9.1(b) upon written demand therefor, and repay the same within 30
days after Notice of such failure from Landlord shall constitute an Event of
Default. Each insurer mentioned in this Article 9 shall agree, by endorsement to
the policy or policies issued by it, or by independent instrument furnished to
Landlord, to provide 30 days’ written notice to Landlord before the policy or
policies in question shall be materially altered, allowed to expire, or
canceled.

9.4    Blanket Policy. Notwithstanding anything to the contrary contained in
this Article 9, Tenant or Landlord may bring the insurance provided for herein
within the coverage of a so-called blanket policy or policies of insurance
carried and maintained by Tenant or Landlord; provided, that the coverage
afforded to Landlord and Tenant will not be reduced or diminished or otherwise
be different from that which would exist under a separate policy meeting all
other requirements of this Lease by reason of the use of such blanket policy of
insurance; and provided further, that the requirements of this Article 9 are
otherwise satisfied.

9.5    Separate Insurance. Tenant shall not on Tenant’s own or pursuant to the
request or requirement of any third party, take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article 9 to be furnished, or increase the amount of any then existing
insurance by securing an additional policy or additional policies, unless all
parties having an insurable interest in the subject matter of the insurance,
including, without limitation, and in all cases, Landlord, are each included
therein as an additional insured, and the loss is payable under such additional
separate insurance in the same manner as losses are payable under this Lease.
Tenant shall immediately provide Notice to Landlord that Tenant has obtained any
such separate insurance or of the increasing of any of the amounts of the then
existing insurance.

9.6    Reports on Insurance Claims. Tenant shall promptly investigate and make a
complete and timely written report to the appropriate insurance company as to
all accidents, claims for damage relating to the ownership, operation, and
maintenance of any Hotel, any damage or destruction to any Hotel, and the
estimated cost of repair thereof, and shall prepare any and all reports required
by any insurance company in connection therewith. All such reports shall be
timely filed with the insurance company as required under the terms of the
insurance policy involved, and a final copy of such report shall be furnished to
Landlord.

9.7    Indemnification of Landlord. Except as expressly provided herein, Tenant
shall protect, indemnify, and hold harmless Landlord for, from, and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs,
and reasonable expenses (including, without limitation, reasonable attorneys’
fees), to the maximum extent permitted by law, imposed upon or incurred by or
asserted against Landlord by reason of: (a) any accident, injury to, or death of
persons, or loss of or damage to property of third parties, occurring during the
Term on or about the Leased Property or adjoining sidewalks or rights of way
under Tenant’s control, and (b) any use, misuse, condition, management,
maintenance, or repair by Tenant or anyone claiming under Tenant of the Leased
Property or Tenant’s Personal Property during the Term, or any litigation,
proceeding, or claim by governmental entities to which Landlord is made a party
or participant relating to such use, misuse, condition, management, maintenance,
or repair; provided, that Tenant’s obligations hereunder shall not apply to any
liability, obligation, claim, damage, penalty, cause of action, cost, or expense
arising from any gross negligence or willful misconduct of Landlord, its
employees, agents, contractors, or invitees. Tenant, at its expense, shall
defend any such claim, action, or proceeding asserted or instituted against
Landlord covered under this indemnity (and shall not be responsible for any
duplicative attorneys’ fees incurred by Landlord) or may compromise or otherwise
dispose of the same. The obligations of Tenant under this Section 9.7 shall
survive the termination of this Lease for a period of one year.

Article 10    
DAMAGE, REPAIR, AND CONDEMNATION

10.1    Damage and Repair. (a) If, during the Term, a Hotel is damaged by a
Minor Casualty, then Tenant shall proceed, or cause Manager to proceed, with all
reasonable diligence, to process the claim with the applicable insurance
carriers, including, without limitation, settling such claim, and to make the
necessary arrangements with appropriate contractors and suppliers to repair
and/or replace the damaged portion of such Hotel. Landlord’s consent shall not
be needed for Tenant or Manager to perform any of the foregoing, all of which
shall be performed in accordance with Tenant’s reasonable judgment; provided,
that all such work shall be undertaken (i) in a workmanlike manner, (ii) in
accordance with the provisions of Section 11.2, and (iii) in accordance with
plans and specifications approved by Landlord (which approval or disapproval
shall be made within 10 Business Days after Landlord receives the applicable
plans or specifications and, if applicable, within 10 Business Days after
Landlord receives any modifications of said plans or specifications to
accommodate Landlord’s comments); provided, that the parties agree that the
standard for such repair and/or replacement shall be to repair and/or replace
the damaged portion of such Hotel to levels of quality and quantity that are
equal to those that existed with respect to such portion of such Hotel prior to
the occurrence of the damage at issue. Landlord agrees to sign promptly any
documents which are necessary to process and/or adjust the claim with the
insurance carriers, as well as any contracts with such contractors and/or
suppliers.
(b)    If, during the Term, a Hotel suffers a Total Casualty, then Landlord
shall, at its cost and expense and with all reasonable diligence, repair and/or
replace the damaged portion of such Hotel to the same condition as existed
previously. Such damage or destruction shall not terminate this Lease.
Notwithstanding any provisions of this Article 10 to the contrary, if a Hotel
suffers a Total Casualty during the last 24 months of the Term, then either
party shall have the right to terminate this Lease with respect to such Hotel by
giving Notice to the other within 30 days after the date of damage or
destruction, whereupon all accrued Rent with respect to such Hotel shall be paid
immediately, this Lease shall automatically terminate with respect to such Hotel
five (5) days after the date of such Notice and, upon such termination, Minimum
Rent payable hereunder shall be reduced by an amount equal to the Minimum Rent
allocated to the applicable Hotel set forth in Exhibit A.
(c)    If, during the Term, a Hotel is damaged by fire, casualty, or other cause
to a greater extent than a Minor Casualty, but not to the extent of a Total
Casualty, then Landlord shall, at its cost and expense and with all reasonable
diligence, repair and/or replace the damaged portion of such Hotel to the same
condition as existed previously. Tenant shall have the right to discontinue
operating, or cause Manager to discontinue operating, the Hotel to the extent
Tenant deems necessary to comply with applicable Legal Requirements or as
necessary for the safe and orderly operation of such Hotel. To the extent
available, proceeds from the insurance described in Section 9.1 of this Lease
shall be applied to such repairs and/or replacements. The parties agree that
Landlord’s obligations to repair and/or replace pursuant to the provisions of
this Section 10.1(c) shall be limited to the extent of available insurance
proceeds (plus the amount of any applicable deductibles). The parties further
agree that if Landlord is obligated to utilize such available insurance proceeds
to repay any obligations pursuant to any Mortgage, then Landlord shall be
entitled to an equitable extension of time (in which Landlord has to fulfill its
obligations pursuant to the provisions of this Section 10.1(c)) that is
sufficient to allow Landlord to obtain the necessary funding to replace such
spent insurance proceeds and to make the repairs and/or replacements required
hereunder. The parties further agree that Landlord’s obligations to repair
and/or replace pursuant to the provisions of this Section 10.1(c) shall be
subject to Landlord’s ability to obtain such entitlements and/or other
governmental approvals as may be necessary to


18



--------------------------------------------------------------------------------





undertake such repair and/or replacement; provided, that Landlord shall
undertake good faith efforts to obtain such entitlements and/or approvals.
(d)    All insurance proceeds payable by reason of any loss of or damage to any
of Tenant’s Personal Property shall be paid to Tenant, and, to the extent
necessary to repair or replace Tenant’s Personal Property in accordance with
this Section 10.1(d), Tenant shall hold such proceeds to pay the cost of
repairing or replacing damaged Tenant’s Personal Property and, if this Lease
terminates, pay the same over to Landlord. If Landlord undertakes to restore the
Leased Property as hereinabove provided, then Tenant shall either (i) restore
all of Tenant’s Personal Property, if any, or (ii) replace Tenant’s Personal
Property, if any, with items of the same or better quality and utility to the
operation of the Leased Property.

10.2    Condemnation. (a) In the event all or substantially all of a Hotel shall
be taken in any eminent domain, condemnation, compulsory acquisition, or similar
proceeding by any competent authority for any public or quasi-public use or
purpose, or in the event a portion of a Hotel shall be so taken, but the result
is that it is unreasonable to continue to operate such Hotel in accordance with
the standards required by this Lease, this Lease shall terminate with respect to
such Hotel as of the date of the taking and, upon such termination, Minimum Rent
payable hereunder shall be reduced by an amount equal to the Minimum Rent
allocated to the applicable Hotel set forth in Exhibit A. Landlord and Tenant
shall each have the right to initiate such proceedings as they deem advisable to
recover any compensation to which they may be entitled.
(b)    In the event a portion of a Hotel shall be taken by the events described
in Section 10.2(a), or an entire Hotel is affected but on a temporary basis, and
the result is not to make it unreasonable to continue to operate such Hotel,
this Lease shall not terminate, but the Rent due hereunder shall be equitably
abated taking into consideration, among other relevant factors, the number of
useable rooms, the amount of square footage, or revenues affected or taken by
such events. However, so much of any Award for any such partial taking or
condemnation as shall be necessary to render the Hotel equivalent to its
condition prior to such event shall be used for such purpose and Tenant shall
have the right to discontinue operating, or to cause Manager to discontinue
operating, the Hotel or portion of the Hotel to the extent it deems necessary
for the safe and orderly operation of the Hotel.

Article 11    
CC&Rs, LIENS, ETC.

11.1    No Covenants, Conditions, or Restrictions. (a) Landlord covenants that
after the Initial Commencement Date and during the Term, there will not be
(unless Tenant has given its prior consent thereto) any covenants, conditions,
or restrictions, including, without limitation, reciprocal easement agreements
or cost-sharing arrangements (individually or collectively referred to as
“CC&R(s)”) affecting the Leased Property (i) which would prohibit Manager’s
operation of the Hotels in accordance with the terms of this Lease and the
Management Agreement, including, without limitation, related amenities proposed
for the Hotels; (ii) which would allow the Hotels’ facilities (for example,
parking spaces) to be used by persons other than guests, invitees, or employees
of the Hotels except as approved by Tenant; (iii) which would allow the Hotels’
facilities to be used for specified charges or rates which have not been
approved by Manager; or (iv) which would subject the Hotels to exclusive
arrangements regarding food and beverage operation or retail merchandise.
(b)    Tenant shall cause Manager to manage and operate the Hotels in compliance
with all obligations imposed on Landlord or the Hotels pursuant to any CC&Rs to
the extent (i) such obligations are known to Manager (ii) such CC&Rs relate to
the management and


19



--------------------------------------------------------------------------------





operation of the Hotels and (iii) the CC&Rs are not inconsistent with the
Management Agreement.

11.2    Liens; Credit. Tenant shall use commercially reasonable efforts to
prevent any liens from being filed against the Hotels which arise from any
maintenance, repairs, alterations, improvements, renewals, or replacements in or
to the Hotels, and shall cooperate fully in obtaining the release of any such
liens.

11.3    Amendments Requested by Mortgagee. If requested by any Mortgagee or
prospective Mortgagee, Tenant agrees to execute and deliver any amendment of
this Lease that is reasonably required by such Mortgagee or prospective
Mortgagee; provided, that Tenant shall be under no obligation to amend this
Lease if the result of such amendment would be to materially and adversely
increase Tenant’s obligations or to materially and adversely affect Tenant’s
rights under this Lease or to amend Article 5. Any such amendment shall be in
effect only for the period of time in which such Mortgage is outstanding.

Article 12    
DEFAULTS AND REMEDIES

12.1    Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:
(a)    should Tenant fail to make any payment of Minimum Rent or Percentage Rent
within 5 Business Days after Notice thereof, or fail to make payment of any
other Rent or any other sum payable hereunder when due and such failure shall
continue for a period of 30 days after Notice thereof;
(b)    should Tenant fail to maintain the insurance coverages required under
Article 9 and such failure shall continue for 10 Business Days after Notice
thereof;
(c)    subject to Article 8 relating to permitted contests, should Tenant
default in the due observance or performance of any of the terms, covenants, or
agreements contained herein to be performed or observed by it (other than as
specified in clauses (a) and (b) above) and such default shall continue for a
period of 30 days after Notice thereof from Landlord to Tenant; provided, that
if such default is susceptible of cure but such cure cannot be accomplished with
due diligence within such period of time, and if, in addition, Tenant commences
to cure or cause to be cured such default within 30 days after Notice thereof
from Landlord and thereafter prosecutes the curing of such default with all due
diligence, then such period of time shall be extended to such period of time
(not to exceed 90 days) as may be necessary to cure such default with all due
diligence;
(d)    should Tenant generally not be paying its debts as they become due or
should Tenant make a general assignment for the benefit of creditors;
(e)    should any petition be filed by or against Tenant under the Federal
bankruptcy laws, or should any other proceeding be instituted by or against
Tenant seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
reorganization, arrangement, adjustment, or composition of it or its debts under
any law relating to bankruptcy, insolvency, or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian, or other similar official for Tenant or for any
substantial part of the property of Tenant and such proceeding is not dismissed
within 60 days after institution thereof, or should Tenant take any action to
authorize any of the actions set forth above in this paragraph;
(f)    should Tenant cause or institute any proceeding for its dissolution or
termination;
(g)    unless Tenant shall be contesting such lien or attachment in good faith
in accordance with Article 8, should the estate or interest of Tenant in the
Leased Property or any part thereof be levied upon or attached in any proceeding
and the same shall not be vacated, discharged, or fully bonded or otherwise
secured to the reasonable satisfaction of Landlord within the later of (i) 60
days after such attachment or levy, unless the amount in dispute is less than
$100,000.00 (as adjusted each year by increases or decreases in the Index), in
which case Tenant shall give notice to Landlord of the dispute but Tenant may
defend in any suitable way, and (ii) 30 days after receipt by Tenant of Notice
thereof from Landlord; it being understood and agreed that Tenant may commence a
contest of such matter pursuant to Article 8 above following such Notice from
Landlord; or
(h)    should Tenant be in default under the Management Agreement beyond any
applicable cure period,
then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Lease by giving Notice thereof to Tenant and
upon the expiration of the time fixed in such Notice, this Lease shall terminate
and all rights of Tenant under this Lease shall cease. Landlord shall have and
may exercise all rights and remedies available at law and in equity to Landlord
as a result of Tenant’s breach of this Lease, including, without limitation, the
right of re-entry upon the Leased Property upon and at any time after the
occurrence of an Event of Default.


20



--------------------------------------------------------------------------------






12.2    Damages. Neither the termination of this Lease, the repossession of the
Leased Property, the failure of Landlord to relet the Leased Property, nor the
reletting of all or any portion thereof shall relieve Tenant of its liability
and obligations hereunder, all of which shall survive any such termination,
repossession, or reletting to the maximum extent permitted by law. In the event
of any such termination, Tenant shall forthwith pay to Landlord all Rent due and
payable with respect to the Leased Property to and including the date of such
termination. In addition, Tenant shall forthwith pay to Landlord, at Landlord’s
option, as and for liquidated and agreed current damages for Tenant’s default,
either:
(a)    Without termination of Tenant’s rights to possession of the Leased
Property, each installment of Rent (including Default Rent as determined below)
and other sums payable to Tenant by Landlord under this Lease as the same
becomes due and payable, which Rent and other sums shall bear interest at the
Interest Rate from the date due until paid or otherwise discharged, and Landlord
may enforce, by action or otherwise, any other term or covenant of this Lease;
or
(b)    the sum of:
(i)    the unpaid Rent which had been earned at the time of termination,
repossession, or reletting, and
(ii)    the worth at the time of termination, repossession, or reletting of the
amount by which the unpaid Rent for the balance of the Term after the time of
termination, repossession, or reletting, exceeds the amount of such rental loss
that Tenant proves could be reasonably avoided and as reduced for rentals
received after the time of termination, repossession, or reletting, if and to
the extent required by applicable law (the “worth at the time of termination,
repossession, or reletting” of the amount referred to in this subparagraph (ii)
is computed by discounting such amount at the discount rate of the Federal
Reserve Bank of New York at the time of award plus 1%), and
(iii)    any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course, would be likely to result therefrom.
“Default Rent” for the purposes of this Section 12.2 shall be a sum equal to (A)
the average of the annual amounts of the aggregate Percentage Rent for the three
Fiscal Years immediately preceding the Fiscal Year in which the termination,
re-entry, or repossession takes place, or (B) if three Fiscal Years shall not
have elapsed, the average of the aggregate Percentage Rent during the preceding
Fiscal Years during which this Lease was in effect, or (C) if one Fiscal Year
has not elapsed, the amount derived by annualizing the aggregate Percentage Rent
from the Amended Commencement Date.

12.3    Waiver of Jury Trial. Landlord and Tenant hereby waive, to the maximum
extent permitted by Applicable Laws, trial by jury in any action, proceeding, or
counterclaim brought by either of the parties hereto against the other or in
respect of any matter whatsoever arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant hereunder, Tenant’s
occupancy of the Leased Property, and/or any claim for injury or damage.

12.4    Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Lease in such order as Landlord may determine or as
may be required by Applicable Laws.

12.5    Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, then Landlord, after Notice to Tenant with a
courtesy copy to Manager (which Notice shall not be required if Landlord shall
reasonably determine immediate action is necessary to protect person or
property), without waiving or releasing any obligation of Tenant and without
waiving or releasing any Event of Default, may (but shall not be obligated to),
at any time thereafter, make such payment or perform such act for the account
and at the expense of Tenant, and may, to the maximum extent permitted by law,
enter upon the Leased Property or any portion thereof for such purpose and take
all such action thereon as, in Landlord’s sole and absolute discretion, may be
necessary or appropriate therefor. No such entry shall be deemed an eviction of
Tenant. All reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by Landlord in connection therewith,
together with interest thereon (to the extent permitted by law) at the Interest
Rate from the date such sums are paid by Landlord until repaid, shall be paid by
Tenant to Landlord, on demand.

12.6    Good Faith Dispute. If Tenant shall in good faith dispute the occurrence
of any Default, then Tenant, before the expiration of the applicable cure
period, shall give Notice thereof to Landlord, setting forth, in reasonable
detail, the basis therefor and (provided Tenant shall escrow disputed amounts,
if any, pursuant to an escrow arrangement reasonably acceptable to Landlord and
Tenant) no Event of Default shall be deemed to have occurred; provided, that in
the event of any eventual adverse determination, Tenant shall pay to Landlord
interest on any disputed funds at the Interest Rate, from the date demand for
such funds was made by Landlord until the date of final adverse determination
and, thereafter, at the Interest Rate until paid.

Article 13    
HOLDING OVER
Any holding over by Tenant after the expiration or sooner termination of this
Lease shall be treated as a daily tenancy at sufferance at a rate equal to twice
the Rent and other charges herein provided (prorated on a daily basis). Tenant
shall also pay to Landlord all damages (direct or indirect) sustained by reason
of any such holding over. Otherwise, such holding over shall be on the terms and
conditions set forth in this Lease, to the extent applicable. Nothing contained
herein shall constitute the consent, express, or implied, of Landlord to the
holding over of Tenant after the expiration or earlier termination of this
Lease.

Article 14    
LANDLORD’S NOTICE OBLIGATIONS; LANDLORD’S DEFAULT

14.1    Landlord’s Notice Obligation. Landlord shall give prompt Notice to
Tenant and the Manager of any materially adverse matters affecting the Leased
Property of which Landlord receives written notice or actual, conscious, present
knowledge, and, to the extent Tenant and/or Manager otherwise has no notice or
actual knowledge thereof, Landlord shall be liable for any liabilities, costs,
damages, or claims (including, without limitation, reasonable attorneys’ fees)
arising from the failure to deliver such Notice to Tenant. As used in this
Lease, “Landlord’s knowledge” or words of similar import shall mean the actual
(and not constructive or imputed), conscious, present knowledge, without
independent investigation or inquiry of Christopher N. Dekle or James G.
Alderman.

14.2    Landlord’s Default. (a) It shall be a breach of this Lease if Landlord
fails to observe or perform any term, covenant, or condition of this Lease on
its part to be performed and such failure continues for a period of 30 days
after Notice thereof from Tenant, unless such failure cannot with due diligence
be cured within a period of 30 days, in which case such failure shall not be
deemed a breach if Landlord proceeds within such 30 day period, with due
diligence, to commence to cure the failure and thereafter diligently completes
the curing thereof. The time within which Landlord shall be obligated to cure
any such failure also shall be subject to extension of time due to the
occurrence of any Unavoidable Delay. If Landlord does not cure any such failure
within the applicable time period as aforesaid, then Tenant may declare the
existence of a “Landlord Default” by a second Notice to Landlord. Thereafter,
Tenant may forthwith cure the same. Tenant shall have no right to terminate this
Lease for any Landlord Default and no right, for any such Landlord Default, to
offset or counterclaim against any Rent or other charges due hereunder.
(b)    If Landlord shall in good faith dispute the occurrence of a Landlord
Default and Landlord, before the expiration of the applicable cure period, shall
give Notice thereof to Tenant setting forth, in reasonable detail, the basis
therefor, then no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof, whether through arbitration or otherwise; provided, that in the event
of any such adverse determination, Landlord shall pay to Tenant interest on any
disputed funds at the Interest Rate, from the date demand for such funds was
made by Tenant until the date of final adverse determination and, thereafter, at
the Interest Rate until paid. If Tenant and Landlord shall fail, in good faith,
to resolve any such dispute within 30 days after Landlord’s Notice of dispute,
then either may submit the matter for determination by arbitration, but only if
such matter is required to be submitted to arbitration pursuant to any provision
of this Lease, or otherwise by a court of competent jurisdiction.

14.3    Tenant’s Right to Cure. Subject to the provisions of Section 14.2, if
Landlord breaches any covenant to be performed by it under this Lease, then
Tenant after Notice to and demand upon Landlord as provided in Section 14.2,
without waiving or releasing any obligation hereunder, may (but shall be under
no obligation at any time thereafter to) make such payment or perform such act
for the account and at the expense of Landlord. All sums so paid by Tenant and
all costs and expenses (including, without limitation, reasonable attorneys’
fees) so incurred, together with interest thereon at the Interest Rate from the
date on which such sums or expenses are paid or incurred by Tenant, shall be
paid by Landlord, to Tenant on demand. The rights of Tenant hereunder to cure
and to secure payment from Landlord in accordance with this Section 14.3 shall
survive the termination of this Lease with respect to the Leased Property.

Article 15    
TRANSFERS BY LANDLORD
Tenant acknowledges and agrees that Landlord has the unrestricted right to
mortgage, encumber, convey and assign its interest in the Leased Property.
Tenant agrees and acknowledges that, at the request of Landlord and in
consideration for the granting of the Leased Property to Tenant, Tenant shall
enter into and execute certain documents, agreements or instruments to mortgage,
encumber, convey and assign its interest in the Leased Property to further
secure any financing obtained by Landlord. If Landlord conveys the Leased
Property in accordance with the terms hereof to a Mortgagee, or to a grantee or
transferee that expressly assumes in writing all obligations of Landlord
hereunder arising or accruing from and after the date of such conveyance or
transfer, then Landlord shall thereupon be released from all future liabilities
and obligations of Landlord under this Lease arising or accruing from and after
the date of such conveyance or other transfer as to the Leased Property and all
such future liabilities and obligations shall thereupon be binding upon the new
owner.

Article 16    
SUBLETTING AND ASSIGNMENT

16.1    Subletting and Assignment. (a) Except as provided in Section 16.3 and in
this Section 16.1, Tenant shall not, without Landlord’s prior written consent
(which may be given or withheld by Landlord in its sole discretion), assign,
mortgage, pledge, hypothecate, encumber, or otherwise transfer this Lease or
sublease (which term shall be deemed to include the granting of concessions,
licenses, and the like), all or any part of the Leased Property or suffer or
permit this Lease or the leasehold estate created hereby or any other rights
arising under this Lease to be assigned, transferred, mortgaged, pledged,
hypothecated, or encumbered, in whole or in part, whether voluntarily,
involuntarily, or by operation of law, or permit the use or operation of the
Leased Property by anyone other than Tenant (but the foregoing is not to be
construed to limit the Permitted Use or to restrict Tenant from engaging, or
limit the requirement of Tenant to engage, Manager or other hotel manager), or
the Leased Property to be offered or advertised for assignment or subletting.
For purposes of this Section 16.1, an assignment of this Lease shall be deemed
to include the following: without Landlord’s consent, any direct or indirect
transfer of any interest in Tenant or any transaction pursuant to which Tenant
is merged or consolidated with another Entity or pursuant to which all or
substantially all of Tenant’s assets are transferred to any other Entity, as if
such change in control or transaction were an assignment of this Lease but shall
not include any involuntary liens or attachments contested by Tenant in good
faith in accordance with Article 8.
(b)    If this Lease is assigned or if the Leased Property or any part thereof
is sublet (or occupied by anybody other than Tenant hereunder), then Landlord
may collect the rents from such assignee, subtenant, or occupant, as the case
may be, and apply the net amount collected to the Rent herein reserved, but no
such collection shall be deemed a waiver of the provisions set forth in the
first paragraph of Section 16.1, the acceptance by Landlord of such assignee,
subtenant, or occupant, as the case may be, as a tenant, or a release of Tenant
from the future performance by Tenant of its covenants, agreements, or
obligations contained in this Lease.
(c)    No subletting or assignment shall in any way impair the continuing
primary liability of Tenant hereunder (unless Landlord and Tenant expressly
otherwise agree that Tenant shall be released from all obligations hereunder),
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the prohibition set forth in Section 16.1. No
assignment, subletting, or occupancy shall affect any Permitted Use. Any
subletting, assignment, or other transfer of Tenant’s interest under this Lease
in contravention of Section 16.1 shall be voidable at Landlord’s option.

16.2    Required Sublease Provisions. Any sublease of any portion of the Leased
Property entered into on or after the date hereof shall provide (a) that it is
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subject or subordinate; (b) that in the event of termination of this
Lease or reentry or dispossession of Tenant by Landlord under this Lease,
Landlord may, at its option, terminate such sublease or take over all of the
right, title, and interest of Tenant, as sublessor under such sublease, and,
except as provided below, such subtenant shall, at Landlord’s option, attorn to
Landlord pursuant to the then executory provisions of such sublease, except that
neither Landlord nor any Mortgagee, as holder of a mortgage or as Landlord under
this Lease, if such Mortgagee succeeds to that position, shall (i) be liable for
any act or omission of Tenant under such sublease, (ii) be subject to any
credit, counterclaim, offset, or defense which theretofore accrued to such
subtenant against Tenant, (iii) be bound by any previous prepayment of more than
one Accounting Period, (iv) be bound by any covenant of Tenant to undertake or
complete any construction of the Leased Property or any portion thereof, (v) be
required to account for any security deposit of the subtenant other than any
security deposit actually delivered to Landlord by Tenant, (vi) be bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance, and restoration provided for under the
sublease that are performed after the date of such attornment; (vii) be
responsible for any monies owing by Tenant to the credit of such subtenant, or
(viii) be required to remove any Person occupying any portion of the Leased
Property; and (c) in the event that such subtenant receives a written Notice
from Landlord or any Mortgagee stating that an Event of Default has occurred and
is continuing, such subtenant shall thereafter be obligated to pay all rentals
accruing under such sublease directly to the party giving such Notice or as such
party may direct. All rentals received from such subtenant by Landlord or the
Mortgagee, as the case may be, shall be credited against the amounts owing by
Tenant under this Lease and such sublease shall provide that the subtenant
thereunder shall, at the request of Landlord, execute a suitable instrument in
confirmation of such agreement to attorn. An original counterpart of each such
sublease duly executed by Tenant and such subtenant shall be delivered promptly
to Landlord and Tenant shall remain liable for the payment of the Rent and for
the performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder. The provisions of this Section 16.2 shall not be
deemed a waiver of the provisions set forth in Section 16.1(a). No subtenant
that is an Affiliate of Tenant shall be required to attorn to Landlord as set
forth above in this Section 16.2.

16.3    Permitted Sublease and Assignment. Notwithstanding the foregoing, but
subject to the provisions of Section 16.4 and any other express conditions or
limitations set forth herein, Tenant may, without Landlord’s consent, sublease
space at the Leased Property for any uses ancillary to the Permitted Use, so
long as such subleases do not demise, in the aggregate, in excess of 3,000
square feet (exclusive of any parking garage subleases), and will not violate or
affect any Legal Requirement or Insurance Requirement.

16.4    Sublease Limitation. For so long as Landlord or any Affiliate of
Landlord or any Member or beneficiary of Landlord or any direct or indirect
constituent owner thereof shall seek to qualify as a real estate investment
trust under the Code, anything contained in this Lease to the contrary
notwithstanding, Tenant shall not sublet the Leased Property on any basis such
that the rental to be paid by any sublessee thereunder would be based, in whole
or in part, on either (a) the income or profits derived by the business
activities of such sublessee or (b) any other formula such that any portion of
such sublease rental would fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto.

Article 17    
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

17.1    Estoppel Certificates. At any time and from time to time, upon not less
than 10 Business Days prior Notice by either party, the party receiving such
Notice shall furnish to the other a certificate certifying that this Lease is
unmodified and in full force and effect (or that this Lease is in full force and
effect as modified and setting forth the modifications), the date to which the
Rent has been paid, that to its knowledge no Default or an Event of Default by
the other party has occurred and is continuing or, if a Default or an Event of
Default shall exist, specifying in reasonable detail the nature thereof, and the
steps being taken to remedy the same, and such additional information as the
requesting party may reasonably request. If such additional information
reasonably requires more than 10 Business Days to provide, then the party
furnishing such information shall be entitled to such additional period to
respond to such request as may be reasonably required under the circumstances.
Any such certificate furnished pursuant to this Section 17.1 may be relied upon
by the requesting party, its lenders, and any prospective purchaser or mortgagee
of the Leased Property or the leasehold estate created hereby.

17.2    Accounting and Annual Reconciliation. (a) Within 30 days after the close
of each Accounting Period (or such earlier time period as required under the
Management Agreement), Tenant shall cause Manager to deliver an interim
accounting (the “Accounting Period Statement”) to Landlord showing Gross
Revenues, and applications and distributions thereof for the preceding
Accounting Period. Tenant shall cause Manager to transfer to Tenant, with each
Accounting Period Statement, any interim amounts due Tenant, subject to Working
Capital needs, and shall retain any interim amounts due Manager. Calculations
and payments of the Management Fees due Manager, and distributions to Tenant
made with respect to each Accounting Period within a Fiscal Year shall be
accounted for cumulatively.
(b)    Within 120 days after the end of each Fiscal Year (or such earlier time
period as required under the Management Agreement), Tenant shall cause Manager
to deliver to Tenant and Landlord a statement (the “Annual Operating Statement”)
in reasonable detail summarizing the operations of the Hotels for the
immediately preceding Fiscal Year, audited and certified by a nationally
recognized firm of certified public accountants having hotel accounting
experience as described in the Management Agreement. The parties shall promptly
after Landlord’s receipt of such Annual Operating Statement, make any
adjustments, by cash payment, in the amounts paid or retained for such Fiscal
Year as are needed because of the final figures set forth in such Annual
Operating Statement as reconciled by Manager and/or Tenant to the Accounting
Period Statements. Such Annual Operating Statement shall be controlling over the
preceding Accounting Period Statements.

17.3    Books and Records. Books of control and account pertaining to operations
at the Hotels shall be kept by Tenant, or by Manager on behalf of Tenant, on the
accrual basis and in all material respects in accordance with the Uniform System
of Accounts and GAAP. Tenant, upon Landlord’s reasonable request and at
reasonable intervals during Manager’s normal business hours, shall examine such
records to seek to obtain such information therefrom as reasonably directed by
Landlord.


21



--------------------------------------------------------------------------------






17.4    Business Plan. (a) Tenant shall cause Manager to deliver to Landlord and
Tenant for their review and approval, in accordance with the Management
Agreement, a business plan showing the estimated Gross Revenues for the
forthcoming Fiscal Year, in comparison to the forecasted Gross Revenues for the
current Fiscal Year, each in a reasonably itemized and detailed, as well as
summary, form. Such comparison shall include the estimated percentage changes in
such items for the forthcoming Fiscal Year compared to the current Fiscal Year.
Tenant shall also cause Manager to submit to Landlord for Landlord’s approval
the Capital Reserve Budget described in Section 5.2(b) and the Building Estimate
described in Section 5.3 at the same time that it submits the business plan.
Tenant shall cause Manager to prepare the business plan in accordance with the
standards set forth in this Lease and the Management Agreement. Landlord shall
have 5 Business Days after receipt of the business plan to review and approve
such business plan, and, in the event that Landlord disapproves any category in
the business plan, Landlord shall notify Tenant, and Tenant shall, in turn
provide Manager in writing, with the specific reasons for Landlord’s
disapproval, by category, within such 5 Business Day period. The parties will
attempt to resolve in good faith any such objections by Landlord within 5
Business Days following Manager’s receipt of Tenant’s notice of Landlord’s
disapproval. Notwithstanding the foregoing, Landlord shall not be entitled to
withhold its approval with respect to costs that are system-wide for Manager’s
System, including, without limitation, any system-wide compensation or benefit
programs; provided, that such programs are reasonably comparable to others in
the hospitality industry. Pending such agreement, Tenant shall operate, or cause
Manager to operate, the Hotels with respect to those categories that are in
dispute based on the previous Fiscal Year’s approved Business Plan, adjusted in
accordance with changes in the GDP Deflator over the Fiscal Year just ended and
anticipated changes in Gross Revenues. If Landlord fails to provide any
objection within the initial 5 Business Day period set forth above, the business
plan as submitted by Manager shall be deemed approved. If Landlord and Tenant
cannot resolve in good faith any such objections by Landlord within the second 5
Business Day period set forth above, then Landlord’s determination in respect of
such objections shall control. The approved business plan for each Fiscal Year
is herein referred to as the “Business Plan”.
(b)    Tenant shall cause Manager to diligently operate the Hotels in accordance
with the Business Plan.
(c)    In addition to the information described in the first sentence of
Section 17.4(a), upon Landlord’s request, Tenant shall cause Manager to include
(to the extent reasonably available to Manager) the following information along
with each business plan submitted to Landlord pursuant to the provisions of
Section 17.4(a): (i) general information concerning pay scales and benefits
programs applicable to employees of the Hotels, Manager’s general staffing
policies, and Manager’s plans for staffing levels at the Hotels for the
forthcoming Fiscal Year; (ii) Manager’s marketing plan for the forthcoming
Fiscal Year; (iii) estimates of furniture, fixtures, and equipment and Capital
Expenditure requirements and expenditures for the forthcoming three Fiscal
Years; and (iv) estimates of the Hotels’ Working Capital and Fixed Asset Supply
needs for the forthcoming Fiscal Year.

Article 18    
LIMITATIONS

18.1    REIT Compliance. Landlord is an indirect wholly owned subsidiary of ESH
Hospitality. Tenant acknowledges that ESH Hospitality intends to qualify as a
real estate investment trust under the Code. Tenant agrees that it will not
knowingly or intentionally take or omit to take any action, or permit any status
or condition to exist at the Leased Property, which Tenant actually knows
(acting in good faith) would or could result in (a) the Rent payable under this
Lease not qualifying as “rents from real property” as defined in Section 856(d)
of the Code or (b) ESH Hospitality being disqualified from treatment as a real
estate investment trust under the Code as the provisions exist on the date
hereof; provided, that notwithstanding anything herein to the contrary, (A)
Tenant shall not be responsible for any act or omission of Landlord or Manager
(unless Manager’s action was with the express written consent, or at the
direction, of Tenant), and (B) any action by Tenant taken in compliance with the
express terms of this Lease or the Management Agreement shall not be deemed to
create a Default or Event of Default under this Section 18.1.

18.2    FF&E Limitation. This Section 18.2 is intended to insure that all of the
rent payable under this Lease qualifies as “rents from real property” within the
meaning of Section 856(d) of the Code or any similar or successor provisions
thereto. In furtherance of such purpose, the parties have agreed to the terms
set forth in Exhibit D.

18.3    Sublease Rent Limitation. Anything contained in this Lease to the
contrary notwithstanding, from and after the Initial Commencement Date, Tenant
shall not knowingly or intentionally (acting in good faith) enter into any
sublease with respect to the Leased Property or any part thereof on any basis
such that the rental to be paid by the sublessee thereunder would be based (or
considered to be based), in whole or in part, on either (a) the income or
profits derived by the business activities of the sublessee, or (b) any other
formula such that any portion of the rent payable hereunder would or could, to
Tenant’s actual knowledge (acting in good faith), fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Code, or any similar
or successor provisions thereto.

Article 19    
MISCELLANEOUS

19.1    No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power, or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Lease, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach.

19.2    Remedies Cumulative. To the maximum extent permitted, by law, each
legal, equitable, or contractual right, power, and remedy of Landlord or Tenant,
now or hereafter provided either in this Lease or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power, and remedy and the exercise or beginning of the exercise by Landlord or
Tenant (as applicable) of any one or more of such rights, powers, and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers, and remedies.

19.3    Severability. Any clause, sentence, paragraph, section, or provision of
this Lease held by a court of competent jurisdiction to be invalid, illegal, or
ineffective shall not impair, invalidate, or nullify the remainder of this
Lease, but rather the effect thereof shall be confined to the clause, sentence,
paragraph, section, or provision so held to be invalid, illegal, or ineffective,
and this Lease shall be construed as if such invalid, illegal, or ineffective
provisions had never been contained herein.

19.4    Acceptance of Surrender. No surrender to Landlord of this Lease or of
the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

19.5    No Merger of Title. It is expressly acknowledged and agreed that it is
the intent of the parties that there shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own, or hold, directly or indirectly, this Lease or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.

19.6    Conveyance by Landlord. If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms of this Lease other than as security for a
debt, and the grantee or transferee of such of the Leased Property shall
expressly assume all obligations of Landlord hereunder with respect to such of
the Leased Property arising or accruing from and after the date of such
conveyance or transfer, then Landlord or such successor owner, as the case may
be, shall thereupon be released from all future liabilities and obligations of
Landlord under this Lease with respect to such of the Leased Property arising or
accruing from and after the date of such conveyance or other transfer and all
such future liabilities and obligations shall thereupon be binding upon the new
owner.

19.7    Quiet Enjoyment. Provided that no Event of Default shall have occurred
and be continuing, Tenant shall peaceably and quietly have, hold, and enjoy the
Leased Property for the Term, free of hindrance or molestation by Landlord or
anyone claiming by, through, or under Landlord, but subject to (a) any
encumbrance permitted to be created by Landlord hereunder, (b) liens as to
obligations of Landlord that are either not yet due or which are being contested
in good faith and by proper proceedings; provided, that the same do not
materially interfere with Tenant’s or Manager’s ability to operate the Hotels,
and (c) liens that have been consented to in writing by Tenant. Except as
otherwise provided in this Lease, no failure by Landlord to comply with the
foregoing covenant shall give Tenant the right to cancel or terminate this Lease
or abate, reduce, or make a deduction from or offset against the Rent or any
other sum payable under this Lease ,or to fail to perform any other obligation
of Tenant hereunder.

19.8    Memorandum of Lease. Neither Landlord nor Tenant shall record this
Lease. However, Landlord and Tenant shall promptly, upon the request of the
other, enter into a short form memorandum of this Lease, in form suitable for
recording under the laws of the states in which the Hotels are located in which
reference to this Lease, and all options contained herein, shall be made. The
parties shall share equally all costs and expenses of recording such memorandum.

19.9    True Lease. The parties hereto intend that this Lease shall be treated
as a true lease for federal tax purposes.


22



--------------------------------------------------------------------------------






19.10    Notices. (a) Any and all notices, demands, consents, approvals, offers,
elections, and other communications required or permitted under this Lease shall
be deemed adequately given if in writing and the same shall be delivered either
in hand, or by mail, or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid, and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).
(b)    All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Lease upon the date of receipt or
refusal, except that whenever under this Lease a notice is either received on a
day which is not a Business Day or is required to be delivered on or before a
specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.
(c)    All such notices shall be addressed,
If to Landlord to:
11525 N. Community House Road, Suite 100
Charlotte, NC 28277
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089
 
If to Tenant to:
11525 N. Community House Road, Suite 100
Charlotte, NC 28277
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089


(d)    By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Lease to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.

19.11    Binding Effect. All the terms and provisions of this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

19.12    Construction. Each term or provision of this Lease to be performed by
Tenant shall be construed as an independent covenant and condition.

19.13    Time of the Essence. Time is of the essence with respect to the
exercise of any rights of Tenant or Landlord under this Lease.

19.14    Attorney’s Fees. In the event of any dispute between the parties
concerning this Lease, Landlord shall be entitled to an award of attorney’s fees
and costs in connection with such dispute, including, without limitation, in
connection with any suit, action, arbitration, or other proceeding concerning
such dispute.

19.15    Survival of Obligations. Except as otherwise set forth in this Lease,
any obligations arising prior to the expiration or sooner termination of this
Lease of Tenant (including, without limitation, any monetary, repair, and
indemnification obligations) and Landlord shall survive the expiration or sooner
termination of this Lease; provided, that each party shall be required to give
the other Notice of any such surviving and unsatisfied obligations within one
year after the expiration or sooner termination of this Lease.

19.16    Nonrecourse. Nothing contained in this Lease shall be construed to
create or impose any liabilities or obligations and no such liabilities or
obligations shall be imposed on any of the shareholders, beneficial owners,
direct or indirect, officers, directors, trustees, employees, or agents of
Landlord or Tenant for the payment or performance of the obligations or
liabilities of Landlord or Tenant hereunder. Further, in the event Landlord
shall be in default under this Lease, and if as a consequence of such default,
Tenant shall recover a money judgment against Landlord, then such judgment shall
be satisfied only out of the proceeds of sale received upon execution of such
judgment against the right, title, and interest of Landlord in the Leased
Property.

19.17    Counterparts; Headings. This Lease may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Lease are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

19.18    Applicable Law. This Lease shall be interpreted, construed, applied,
and enforced in accordance with the laws of the State of New York; provided,
that the provisions for the enforcement of Landlord’s rights and remedies
hereunder shall be governed by the laws of each of the respective states where
the Leased Property is located to the extent necessary for the validity and
enforcement thereof.

19.19    Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Lease, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order, or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, or other commitment or restriction to
which it is a party or by which it is bound; nor require any consent, vote, or
approval which has not been given or taken, or at the time of the transaction
involved shall not have been given or taken. Each party covenants that it has
and will continue to have, throughout the term of this Lease and any extensions
thereof, the full right to enter into this Lease and perform its obligations
hereunder.

19.20    Disclosure of Information. (a) The parties hereto agree that the
matters set forth in this Lease and any revenue, expense, net profit, room rate,
and occupancy information provided on a Hotel by Hotel basis are strictly
confidential and each party will make every effort to ensure that the
information is not disclosed to any Person that is not an Affiliate of any party
(including the press) without the prior written consent of the other party,
except as either party may reasonably determine necessary to comply with
Applicable Laws or rules of self-regulatory organizations or to obtain licenses,
permits, and other public approvals necessary for the refurbishment or operation
of the Hotels, or, in connection with a Landlord financing, a sale of a Hotel,
or a sale of a Controlling Interest in Landlord or Tenant.
(b)    Notwithstanding anything to the contrary in the foregoing provisions of
this Section 21.15 or elsewhere in this Lease, any party (and any employee,
representative, or other agent of any party) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Lease and all materials of any kind
(including opinions or other tax analyses) that are provided to any party
relating to such tax treatment and tax structure; provided, that any such
information and materials shall be kept confidential to the extent necessary to
comply with any applicable securities laws. For purposes of the preceding
sentence, the tax treatment and tax structure of the transactions contemplated
by this Lease shall not be deemed to include the identity of the parties, the
location of the Leased Property, or the amount of Rent payable by Tenant
hereunder. The foregoing authorization of disclosure is retroactively effective
immediately upon commencement of the first discussions among the parties
regarding the transactions contemplated hereby, and the parties aver and affirm
that this tax disclosure authorization has been given on a date which is no
later than 30 days from the first day that any party (or any employee,
representative, or other agent of a party) first made or provided a statement as
to the potential federal income tax consequences that may result from the
transactions contemplated hereby.
(c)    The obligations of Tenant and Landlord contained in this Section 19.20
shall survive the expiration or earlier termination of this Lease.

19.21    Operating Lease. The parties hereto intend that this Lease shall be
deemed for all purposes to be an operating lease and not a capital lease.

19.22    No Joint Venture or Partnership. Landlord and Tenant intend that the
relationship created hereunder be solely that of landlord and tenant. Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Landlord and Tenant.

19.23    Amendment and Restatement. The parties agree that the Original Lease
Agreement is hereby amended and restated. The parties agree that (i) the terms
and conditions of the Original Lease Agreement shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but shall be
amended only with respect to the rights, title, estates, interest, liabilities,
duties, covenants, obligations and agreements among the parties accruing from
and after the date hereof. The execution, delivery and effectiveness of this
Lease shall not constitute a waiver of any covenant, agreement or obligation
under the Original Lease Agreement, except to the extent that any such covenant,
agreement or obligation is no longer set forth herein or is modified hereby.

19.24    Further Amendment. Neither this Lease nor any provision hereof may be
changed, waived, discharged, or terminated except by an instrument in writing
signed by all the parties thereto.


[Signature Page Follows]



IN WITNESS WHEREOF, the parties have executed this Lease as of the date above
first written.


LANDLORD:


ESA UD PROPERTIES L.L.C.,
a Delaware limited liability company




By:    /s/ Brian T. Nicholson_______
Name: Brian T. Nicholson
Title: Vice President and Treasurer




Tenant:


ESA 2007 OPERATING LESSEE INC., a Delaware corporation




By:    /s/ Christopher N. Dekle______
Name: Christopher N. Dekle
Title: Vice President and Secretary







EXHIBIT A


LAND; MINIMUM RENT









 
Site
Name
2018
2019
2020
2021
2022
2023
 
Minimum Rent
Minimum Rent
Minimum Rent
Minimum Rent
Minimum Rent
Minimum Rent
  
9864
Wilkes Barre - Hwy 315


$35,503




$316,195




$311,702




$320,587




$329,706




$293,254


 
9865
Toledo - Findlay - Tiffin Avenue


$48,050




$498,959




$490,723




$503,554




$516,713




$465,382












EXHIBIT B
TRADEMARK LICENSE AGREEMENTS
Trademark License Agreement, dated as of October 8, 2010, between ESH Strategies
Branding LLC and ESA P Portfolio Operating Lessee Inc. (n/k/a ESA P Portfolio
Operating Lessee LLC), as amended by that certain First Amendment to Trademark
License Agreement, dated as of November 30, 2012, as further amended by that
certain Second Amendment to Trademark License Agreement, dated as of December
13, 2012, as further amended by that certain Third Amendment to Trademark
License Agreement, dated July 28, 2014, as further amended by that certain
Fourth Amendment to Trademark License Agreement, dated as of December 8, 2015.


















    






23



--------------------------------------------------------------------------------






EXHIBIT C
PERCENTAGE RENT




Site
Name
2018
2019
2020
2021
2022
2023
 
 
Revenue Thresolds
Revenue Thresolds
Revenue Thresolds
Revenue Thresolds
Revenue Thresolds
Revenue Thresolds
 
 
55%
65%
75%
55%
65%
75%
55%
65%
75%
55%
65%
75%
55%
65%
75%
55%
65%
75%
9864
Wilkes Barre - Hwy 315
$134,955
$142,687
$150,420
$904,946
$1,001,388
$1,097,831
$914,555
$1,019,737
$1,124,919
$945,241
$1,052,496
$1,159,750
$976,800
$1,086,205
$1,195,610
$809,124
$926,357
$1,043,589
9865
Toledo - Findlay - Tiffin Avenue
$172,357
$175,468
$178,578
$1,226,763
$1,325,716
$1,424,669
$1,231,123
$1,343,859
$1,456,595
$1,268,393
$1,384,399
$1,500,405
$1,306,681
$1,426,089
$1,545,496
$1,100,100
$1,234,808
$1,369,516

















C-1



--------------------------------------------------------------------------------








EXHIBIT D
PROVISIONS RELATING TO EXCESS FF&E
1.    This Exhibit D is intended to insure that all of the rent payable under
this Lease qualifies as “rents from real property” within the meaning of Section
856(d) of the Code or any similar or successor provisions thereto. In
furtherance of such purpose, the parties have agreed to the terms set forth in
the following paragraphs of this Exhibit D with the objective that, anything
contained in this Lease to the contrary notwithstanding, the average of the fair
market value of the items of “personal property” (within the meaning of Section
856(d)(1)(C) of the Code) that are leased to Tenant under a lease at the
beginning and at the end of any Fiscal Year shall not exceed 14% of the average
of the aggregate fair market value of the Leased Property under such lease at
the beginning and at the end of each such Fiscal Year as determined by the
Landlord pursuant to Section 856(d)(1)(c) (the “FF&E Limitation”). The
provisions contained in the following paragraphs shall be interpreted in a
manner consistent with the intent and objective described above (it being
understood that this paragraph constitutes a statement of the parties’ mutual
intent only and that the failure to achieve such objective, absent any Default
or Event of Default under the other paragraphs of this Exhibit D or any other
provisions of this Lease, shall not constitute a Default or an Event of Default
hereunder).
2.    If Landlord reasonably anticipates and gives Notice (an “Excess FF&E
Notice”) and reasonably satisfactory evidence to Tenant that the FF&E Limitation
might be exceeded with respect to any Leased Property for any Fiscal Year, then
Tenant shall, in accordance with the provisions set forth below and within 60
days following the delivery of such Excess FF&E Notice, purchase from Landlord,
or Landlord shall contribute to the capital of Tenant, those items or categories
of FF&E to be acquired by Landlord during such Fiscal Year which are designated
in such Excess FF&E Notice as anticipated to cause Landlord to exceed the FF&E
Limitation (“Excess FF&E”). If Tenant shall purchase such Excess FF&E from
Landlord, then the price shall be equal to the Excess FF&E FMV.
3.    With respect to any Excess FF&E first received or purchased by Tenant
pursuant to the terms of this Exhibit D during a particular Fiscal Year,
Tenant’s annual Rent obligations shall be reduced, because such Excess FF&E is
no longer leased by Tenant, in the following manner (the “FF&E Adjustment”):
(a)    For the Fiscal Year in which such Excess FF&E is first placed in service
by Tenant, such reduction shall be in an amount (the “First Year FF&E
Adjustment”) equal to the mathematical product of (i) the Market Leasing Factor
for personal property with an average expected useful life corresponding to the
weighted average expected useful life (as determined in accordance with GAAP and
rounded to the nearest whole year) of all Excess FF&E first placed in service by
Tenant during such Fiscal Year (such weighted average, the “Applicable Expected
Life”) times (ii) the Excess FF&E Value of all Excess FF&E first placed in
service by Tenant during such Fiscal Year times (iii) 110% times (iv) 50%;
(b)    For each subsequent Fiscal Year prior to the Fiscal Year in which the
Applicable Expected Life for such Excess FF&E expires, such reduction shall be
in an amount equal to twice the First Year FF&E Adjustment; and


D-1



--------------------------------------------------------------------------------





(c)    For the Fiscal Year in which the Applicable Expected Life for such Excess
FF&E expires, such reduction shall be in an amount equal to the First Year FF&E
Adjustment.
It is contemplated that there would be a separate FF&E Adjustment for all Excess
FF&E first placed in service during a single Fiscal Year (with such FF&E
Adjustment extending for a period equal to the lesser of the remaining Term or
the Applicable Expected Life of the Excess FF&E acquired during such Fiscal
Year). The Rent payable by Tenant for each Accounting Period in a Fiscal Year to
which one or more FF&E Adjustments apply shall be reduced by an amount equal to
the mathematical product of (A) the amount of such applicable FF&E Adjustment
(or if more than one FF&E Adjustment apply in such Fiscal Year, the sum of such
applicable FF&E Adjustments) times (B) a fraction, the numerator of which is one
and the denominator of which is the number of Accounting Periods in such Fiscal
Year. The “Excess FF&E Value” of any Excess FF&E shall be the fair market value
of such Excess FF&E (“Excess FF&E FMV”) plus the aggregate amount of
out-of-pocket transactional costs (including, without limitation, reasonable
attorneys’ fees and any ad valorem, sales, transfer, transaction, or similar
tax, levy, or other governmental charge) incurred by such purchaser in
connection with its purchase of such Excess FF&E. The “Market Leasing Factor”
(with there to be a separate Market Leasing Factor for each whole number of
years of expected useful life of Excess FF&E) shall be determined by an
independent valuation expert, acceptable to both Landlord and Tenant, who shall
determine the Market Leasing Factors based on the median of the leasing rates of
at least three nationally recognized companies engaged in the business of
leasing similar FF&E or personal property and equipment. The cost of such expert
shall be borne by Landlord.
Notwithstanding anything to the contrary contained in this paragraph 3, Tenant’s
annual Rent as reduced by operation of this paragraph shall not be less than the
Minimum Rent provided for in Article 3 of this Lease.
4.    In the event that Tenant owns any Excess FF&E at the expiration or earlier
termination of this Lease (including, without limitation, a termination in
connection with a transfer of ownership of the Leased Property), Landlord shall
purchase from Tenant and Tenant shall sell to Landlord, on the effective date of
such expiration or termination, all such Excess FF&E for a purchase price equal
to the fair market value (which the parties hereby agree shall not be less than
the adjusted book value) of such Excess FF&E at such time.




D-2

